                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ABS GLOBAL, INC.,

             Plaintiff/Counterclaim Defendant,                OPINION AND ORDER
      v.
                                                                  14-cv-503-wmc
INGURAN, LLC d/b/a SEXING TECHNOLOGIES,

             Defendant/Counterclaim Plaintiff,

      and

XY, LLC,

             Intervenor-Defendant/Counterclaim Plaintiff,

      v.

GENUS PLC,

             Counterclaim Defendant.


INGURAN, LLC, CYTONOME/ST, LLC,
and XY, LLC,

             Plaintiffs/Counter Defendants,                     OPINION AND ORDER
      v.
                                                                    17-cv-446-wmc
ABS GLOBAL, INC., GENUS PLC
and PREMIUM GENETICKS (UK) LTD.,

             Defendants/Counter Claimants.


      These consolidated cases are set for a jury trial commencing September 3, 2019. In

advance of the final pretrial conference (“FPTC”) scheduled August 15, 2019, the court

issues the following opinion on the parties’ respective motions in limine and related

motions. For purposes of this opinion, the court will refer to ABS Global, Inc., Genus PLC

and Premium Geneticks (UK) Ltd. collectively as “ABS” and to Inguran, LLC,
Cytonome/ST, LLC and XY, LLC collectively as “ST.”



                                             OPINION

I. ABS’s Motions

      A. Motion for Leave to Serve Supplemental Expert Report of Dino Di Carlo,
         Ph.D. (dkt. #286)1

          ABS seeks leave to supplement its technical expert Dino Di Carlo, Ph.D.’s report in

three respects: (1) extend his invalidity opinion offered with respect to the Weigl prior art

reference under a heading for the ’309 patent to the ’476 patent; (2) include in his written

report an opinion that the ramp at Detail C of the GSS chip focuses from the top and

bottom, as explained in his deposition testimony; and (3) add a non-infringement theory

concerning ABS’s GigaSort chip. (Dkt. #286.) Not surprisingly, ST opposes all three of

these proposed supplements.2

          As ABS acknowledges in its opening brief, a motion to supplement an expert report

is governed by Federal Rule of Civil Procedure 16(b)(4), which requires “good cause” to

amend a scheduling order. In determining whether good cause exists, the court considers:

“(1) whether the moving party acted diligently; (2) whether the amendments or

supplements appear to be the legitimate product to newly-produced discovery disclosures;

and (3) whether the opposing party is prejudiced by consideration of new or amended”

expert opinions. Split Pivot, Inc. v. Trek Bicycle Corp., No. 12-CV-639-WMC, 2013 WL



1
    Unless otherwise noted, the citations to the record are to Case No. 17-cv-446.

2
  Also before the court is ST’s motion for leave to file a sur-reply. (Dkt. #307.) That motion is
granted, and the court has reviewed the sur-reply.

                                                  2
12234526, at *3 (W.D. Wis. May 2, 2013).

       As for the first two areas of supplementation, the court agrees with ABS that Di

Carlo’s basic opinions had been previously disclosed. As such, while the supplementation

is prudent to ensure that both ST and the court are not caught off guard during trial,

neither supplement clearly constitutes a new opinion requiring formal supplementation.

Specifically, with respect to the first area of supplementation concerning Weigl, Di Carlo’s

original invalidity report contained the following paragraphs:

              1590. Alternatively, Weigl discloses that focusing is provided
              in at least a first direction at junction 41 and in at least a
              second direction different from the first direction at region
              26b.

              1591. Specifically, as discussed above, the sheath fluid entering
              through inlet junction (41) provides focusing in at least a first
              direction. At junction 41, sheath fluid is focused around the
              bottom of the particles, "concentrically surround[ing]" the
              center fluid or sample with sheath fluid. Weigl at 12:6–8. This
              focuses the sheath fluid around the particles in at least a first
              direction (along the bottom of the particles and focuses the
              particles away from the bottom of the flow channel). The
              degree of focusing that occurs is greater when the depth of the
              channel does not increase.

(Di Carlo Invalidity Rept. (dkt. #129) ¶¶ 1590-91.) While ABS points out that this

discussion was under a heading for the ’309 patent, the same discussion of Weigl appears

equally relevant to the ’476 patent, which also discloses two focusing regions or steps.

Moreover, although ABS’s principal argument with respect to the invalidity of the ’476

patent as anticipated by Weigl rested on a claim construction, which the court rejected, Di

Carlo disclosed an “alternative” theory involving junction 41 as the first focusing area and

region 26(b) as the second focusing area.


                                             3
       In opposition to this supplemental opinion, ST would have the court ignore Di

Carlo’s alternative opinion, and instead directs the court to Di Carlo’s opinion of Weigl

based on region 21(b) being the primary focusing region. (ST’s Opp’n (dkt. # 292) 6.) Of

course, this simply ignores that Di Carlo’s alternative theory had placed ST on notice that,

should the court rejected ABS’s claim construction of “primary focusing area,” then this

alternative would still be a basis to find that Weigl anticipated the ’476 patent. Therefore,

this proposed supplementation is nothing more than a simple clarification, which should

come as no surprise to ST and will be allowed.

       With respect to the second area of supplementation, Di Carlo did not disclose in

his infringement reports that the ramp in the GSS chip focuses from the top and bottom.

ABS first attempts to argue that ST’s expert Vacca made such a disclosure, but the court

previously rejected that same argument in its opinion on the parties’ motions for claim

construction and summary judgment. (4/29/19 Op. & Order (dkt. #280) 39.) As for Di

Carlo, he previously disclosed an opinion that the ramp in the GSS chip focuses from the

top and bottom in his deposition testimony. (Di Carlo 12/20/18 Dep. (dkt. #239) 247

(explaining that the ramp “would focus from the top and bottom of the channel,” because

the ramp “is squeezing the sample” and thus “focusing from the top and the bottom”).

When pressed by ST’s counsel that this opinion was different from what was disclosed in

his report, Di Carlo responded, “In my . . . report I describe the ramp as focusing away

from the bottom wall. My opinion on that has changed.” (Di Carlo Dep. (dkt. #239)

254.

       Di Carlo then further explained that his initial noninfringement opinion principally


                                             4
concerned the “primary focusing region” as the “first” focusing region claim construction

now rejected by this court. Understandably, given competing claim construction theories

and the number of patent claims at issue in this case, Di Carlo did not flush out in his

written report this opinion that the ramp in Detail D also focuses from the top.

Nonetheless, ST was on notice of this opinion by the time of his deposition in December

2018, and, therefore, has no claim of prejudice.3

       ST fairly points out that Di Carlo failed to develop this opinion about Detail D’s

ramp focusing from the top and bottom into a theory of noninfringement of the ’476

patent based on the “direction” limitation. When asked during his deposition how this

new opinion affected his noninfringement opinions, Di Carlo responded, “I don’t know

how it affects my opinions. It may or may not,” and “I haven’t thought about it completely,

but it may not be relevant, it may be relevant. Depends on, you know, other details. I’m

not sure.” (Di Carlo 12/20/18 Dep. (dkt. #239) 258-59.) Based on this exchange, while

Di Carlo will be permitted to offer his opinion that the ramp focuses from the top and

bottom, he will not be permitted to rely on it in arriving at any ultimate opinion as to

noninfringement of the ‘476 patent. Instead, ABS’s counsel will have to connect those

dots as part of closing argument.4


3
 In fairness, Di Carlo’s original report was filed July 23, 2018; rebuttal was filed August 27, 2018;
and opening claim construction/summary judgment briefs were filed September 20, 2018, a few
months before Di Carlo’s deposition. Were this not a relatively minor supplement and still well
before trial, the timing of his deposition may have been sufficient to strike this new opinion.
Moreover, the court would entertain some limited, supplemental rebuttal as to this opinion, if
proposed in writing by the end of this week.

4
  At the same time, ST’s counsel may open the door to Di Carlo reaching that conclusion if it
attempts to get Di Carlo to acknowledge that his view of the ramp has no bearing on any
noninfringement opinion.

                                                 5
       The third area of proposed supplementation of Di Carlo’s expert opinions requires

a different set of considerations. ABS seeks to add an opinion that ST’s GigaSort chip

does not practice the Cytonome patents. ABS acknowledges that this is a wholly new

opinion, not one disclosed either in Di Carlo’s prior report or deposition testimony.

Nonetheless, ABS contends that the supplementation should be allowed as a response to

ST’s May 20, 2019, “supplemental response to a contention interrogatory disclosing that

the ‘current design of the GigaSort microfluidic kits’ does practice at least some of the

asserted claims.” (ABS’s Mot. (dkt. #286) 9 (quoting Horowitz Decl., Ex. B (dkt. #287-

2) 19).)5

       Specifically, in support of its new, supplemental contention in late May, ST points

to two documents that show a slightly different chip design. (Horowitz Decl., Ex. B (dkt.

#287-2) 20 (referring to “previously-produced documents Bates-numbered CYTST

003366 and CYTST 003391 at 94”).) ABS points out that ST’s position is in conflict

with the position that it maintained during the claim construction hearing -- that if the

court adopted ABS’s “direction” claim construction, then it would exclude ST’s commercial

embodiment, the GigaSort chip -- although that brief discussion during the hearing did not

clearly concern the new or current design. (2/8/19 Hr’g Transcript (dkt. #245) 70-71.)

       In response, ST argues that it had already disclosed the same contention regarding

the GigaSort chip (or at least the chip disclosed in these two documents) in a 30(b)(6)

deposition of Cytonome’s Chief Technology Officer, Dr. Johnathan Sharpe, dating back to


5
 The court notes that ABS filed this motion to supplement Di Carlo’s report in June, shortly after
that supplemental response; the court, however, opted to address it as part of this opinion on the
parties’ motions in limine.

                                                6
October 11, 2018. (ST’s Opp’n (dkt. #292) 12 (citing Sharpe 30(b)(6) Dep. (dkt. #256).)

During that deposition, in response to questions from ABS’s counsel and in reference to

CYTST 003366, Sharpe testified that the design was the current version of the GigaSort

chip, and while expressing reluctance to “go into specifics,” he further described how this

design reads onto the Cytonome patents. (Sharpe 30(b)(6) Dep. (dkt. #256) 64-67.) ST

further points out that this deposition took place two months before Di Carlo’s December

11, 2018, rebuttal report on damages, meaning he had ample time to address whether the

current design of the GigaSort designs were covered by the Cytonome patents in that

report.

          Here, the court agrees with ST. ABS was on notice of ST’s theory that the current

version of the GigaSort chip practiced the Cytonome patents, consistent with the court’s

claim construction of the “direction” term. Of course, ABS is free to challenge in the

damages phase whether the new design actually meets the requirement, but ABS has failed

to demonstrate good cause for Di Carlo’s very late supplementation, and therefore the

court will deny ABS leave to amend his report to add the third area of supplementation.

For these reasons, ABS’s motion for leave to serve supplemental expert report is

GRANTED IN PART AND DENIED IN PART.



   B. Motion to Clarify the Court’s Claim Construction Order (dkt. #320)

          In this motion, ABS seeks clarification of the court’s claim construction decision,

rejecting a construction of “primary focusing region” to mean “the first focusing region,”

and adopting ST’s construction that “primary focusing region” simply means “a first

focusing region” relative to a “secondary focusing region.” (4/29/19 Op. & Order (dkt.
                                               7
#280) 33-35.) Specifically, ABS seeks clarification that this decision “does not foreclose

the argument that ST has not met its burden to prove infringement of the remaining claims

of the ’476 patent on the ground that an admittedly ‘primary’ region does not ‘extend

downstream of the sample injection site,’ as those claims require.” (ABS’s Mot. (dkt. #320)

2.)6

          In response, ST argues that ABS is effectively seeking a “mulligan” on claim

construction, given that the court already considered and rejected ABS’s proposed claim

construction of “primary focusing region.” While the court considered -- and rejected --

ABS’s argument that “extending downstream of the sample injection site” supported its

construction of “primary focusing region” to be “the first focusing region,” the court neither

construed the phrase “extending downstream of the sample injection site,” nor otherwise

relied on that phrase to construe “primary focusing region.” Instead, in construing the

latter term, the court simply rejected an argument that “primary” was limited to “the first”

as opposed to a first relative to a second.



6
    Claim 1 of the ’476 patent requires:

                 1. A sheath flow structure for suspending a particle in a sheath fluid,
                 comprising:
                     a primary sheath flow channel for conveying a sheath fluid;
                     a sample inlet intersecting the primary sheath flow channel at a
                     sample injection site for injecting a particle into the sheath fluid
                     conveyed through the primary sheath flow channel;
                     a primary focusing region extending downstream of the sample
                     injection site for focusing the sheath fluid around the particle in at
                     least a first direction; and
                     a secondary focusing region provided downstream of the primary
                     focusing region for focusing the sheath fluid around the particle
                     in at least a second direction different from the first direction.

(’476 patent at 11:9-23 (emphasis added).)

                                                     8
       Here, neither party asked the court to construe “extending downstream of the

sample injection site,” presumably based on the belief that such a construction was not

necessary and the jury could simply apply the plain meaning. Moreover, the court agrees.

Accordingly, ABS is free to argue that this limitation is not satisfied because ST has failed

to identify a first focusing region “extending downstream of the sample injection site,” just

as ST may argue the opposite. Nothing about this opinion, however, endorses ABS’s

apparent argument that, to satisfy this limitation, the focusing area must be “adjacent to”

the sample injection site.7 As such, this motion is GRANTED.



    C. Motion to Try Willfulness Separately (dkt. #324)

       Next, ABS requests an order for a separate, third phase of trial on willfulness after

a determination of compensatory damages. The decision to try any issue separately lies

within the general discretion of the court.      Fed. R. Civ. P. 42(b). In three recent patent

cases, this court opted to conduct a third trial phase to address willfulness. DSM v IP

Assets, B.V. v. Lallemand Specialties, No. 16-cv-497 (W.D. Wis. May 20, 2018) (dkt. #337

at 72-73); Wis. Alumni Research Found. v. Apple, Inc., 135 F. Supp. 3d 865, 882-83 (W.D.

Wis. 2015); Ameritox, Ltd. v. Millennium Health, LLC, 101 F. Supp. 3d 800, 808 (W.D. Wis.

2015). In each of these cases, the court determined that trifurcation was prudent because

of concerns about prejudice to the defendant or confusion on the part of the jury in

managing evidence concerning the many Georgia Pacific factors with unrelated evidence of




7
 If ABS has a basis to argue that this is how ST’s expert Dr. Vacca applied the phrase, it may point
that out to the jury, but neither side may argue that the jury may apply any construction other than
the plain meaning of the phrase itself.

                                                 9
willfulness. 8

       Here, ABS contends willfulness should be taken up separately because ST has

indicated an intent to rely in part on events and evidence from the prior case, ABS I, No.

14-cv-503. Specifically, ST disclosed in discovery its basis for asserting ABS’s infringement

was willful included: (1) “as part of the prior litigation, ST and XY provided ABS and

Genus with a then-complete list of patents owned or licensed to ST/XY, including five of

the seven patents asserted here;” (2) “in the first litigation between ST and ABS, ABS

unsuccessfully attempted to obtain a remedy form the Court that would have included a

license to all of the ST, XY, and Cytonome patents that relate to sperm sorting;” and (3)

“ABS has monitored the issuance of sexed semen patents as part of its research and

development activities,” which relies on deposition testimony from ABS I. (ABS’s Br. (dkt.

#325) 3 (quoting Horowitz Decl., Ex. 2 (dkt. #327-2) 20-21.) ABS also states that in

defending against willful infringement, it intends to introduce evidence unrelated to any

evidence presented for an award of a reasonable royalty.

       In response, ST argues that trifurcation would be inefficient and prejudicial to it,

primarily relying on its needs to recall three witnesses for that phase specifically: ST’s

expert Dr. Giacomo Vacca; ST’s CEO Juan Moreno; and ABS’s Chief Scientific Officer Dr

Jonathan Lightner. While the court certainly recognizes certain potential inefficiencies

with this approach, and notwithstanding the apparent experience of other courts who may




8
  At least one study supports reason for concern with a jury’s consideration of evidence of willful
infringement with other issues. See Jeremy Taylor et al., The New Reality of Patent Trial Post-Halo,
Law360 (Nov. 13, 2018), law360.com/articles/1100983 (finding that juries “find infringement
much more often when willfulness is tried” in the same phase).

                                                10
choose not to bifurcate or trifurcate, the court has seen little by way of inefficiency, since

only additional evidence will be allowed into the third phase of trial. Moreover, for the

same reasons it has opted to trifurcate in the past, the court finds that trying willfulness as

a separate phase after the damages phase is the best approach to prevent prejudice of

otherwise irrelevant evidence seeping into the jury’s consideration of compensatory

damages here. While the court will, therefore, GRANT this motion, it will be open to

suggestions by either side at the FTPC as to how best to accommodate witnesses (e.g., by

allowing them to be recalled by live video testimony) or otherwise streamline the fair and

efficient presentation of evidence at each phase of trial.



   D. Motion to Exclude Inadmissible Opinions of ST’s Damages Expert James E.
      Malackowski (dkt. #329)

       ABS raises four challenges to ST’s damages expert James Malackowski’s proposed

testimony, arguing that flaws in his analysis render his opinions unreliable, and, therefore,

inadmissible. The admissibility of expert testimony in federal courts is governed principally

by Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993). Rule 702 provides that:

              A witness who is qualified as an expert by knowledge, skill,
              experience, training, or education may testify in the form of an
              opinion or otherwise if:

              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the evidence
              or to determine a fact in issue;

              (b) the testimony is based on sufficient facts or data;

              (c) the testimony is the product of reliable principles and
              methods; and

                                              11
              (d) the expert has reliably applied the principles and methods
              to the facts of the case.

       A district court functions as the “gatekeeper” to ensure that expert testimony meets

the requirements of Rule 702. More generally, the court must determine whether a party’s

proffered expert testimony is relevant and reliable. Daubert, 509 U.S. at 589; see also United

States v. Johnsted, 30 F. Supp. 3d 814, 816 (W.D. Wis. 2013) (expert testimony must be

“not only relevant, but reliable”). Although expert testimony is “liberally admissible under

the Federal Rules of Evidence,” Lyman v. St. Jude Med. S.C., Inc., 580 F. Supp. 2d 719, 723

(E.D. Wis. 2008), it must satisfy the following three-part test:

              (1) the witness must be qualified “as an expert by knowledge,
              skill, experience, training, or education,” Fed. R. Evid. 702;

              (2) the expert’s reasoning or methodology underlying the
              testimony must be scientifically reliable, Daubert, 509 U.S. at
              592-93; and

              (3) the testimony must assist the trier of fact to understand the
              evidence or to determine a fact in issue. Fed. R. Evid. 702.

Ervin v. Johnson & Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007). Finally, as the Supreme

Court reminded courts in Daubert itself, “[v]igorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are [still] the traditional

and appropriate means of attacking shaky but admissible evidence.” 509 U.S. at 596.


       1. Challenge to Per-Unit Revenue Figure

       ABS argues that Malackowski bases his reasonable royalty calculation on revenue

from straws of sexed semen, rather than what it argues is the smallest, saleable patent

practicing unit, resulting in an unreliable calculation of damages. As both parties recognize,

reasonable royalty damages “must be awarded ‘for the use made of the invention by the

                                             12
infringer.’” LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 66-67 (Fed. Cir.

2012) (quoting 35 U.S.C. § 284). As such, “[w]here small elements of multi-component

products are accused of infringement, calculating a royalty on the entire product carries a

considerable risk that the patentee will be improperly compensated for non-infringing

components of that product.” Id. Because of this concern, royalties generally must be

based on the “smallest salable patent-practicing unit.” Id. (citation omitted).9

       As an overview, Malackowski used three methods or “royalty indicators,” as ST

characterizes them, to support his per-unit royalty number. Under the first method,

Malackowski: (1) determined the average per-unit revenue per straw; (2) subtracted the

costs, to determine the per-unit profit margin; (3) further deducted the profit margin that

ABS realized on its sales of conventional semen in an attempt to isolate the profit

attributable to the sex-sorting feature of the SEXCEL product; (4) multiplied that number

by 50% to account for the value attributable to the Cytonome patents; and (5) assigned

60% of that amount to ST based on an assumption that the parties would have split the

profits 60/40. (ST’s Opp’n (dkt. #388) 5.)

       ABS argues that Malackowski’s reliance on the SEXCEL product as the foundation

for calculating its royalty renders this method fatally flawed, since ABS uses the accused

GSS technology to: (1) provide sperm sex-sorting services for others; and (2) to make

SEXCEL sexed semen for sale to ABS customers. ABS further asserts that in selling

SEXCEL, therefore, ABS is selling more than just semen-sorting services and that



9
 The exception, of course, is the entire market value rule, but ST does not argue that this rule
applies here. LaserDynamics, 694 F.3d at 67.

                                              13
additional value is reflected in the prices, resulting in a greater gross profit for ABS. (ABS’s

Mot. (dkt. #331) 11.) Because Malackowski relied on SEXCEL sales alone to determine

the basis for determining the royalty, therefore, ABS contends his is a flawed, unreliable

starting point.

       In response, ST explains that Malackowski used the “total number of sexed semen

straws that ABS produces with the infringing GSS machines and then sells (whether in the

form of the Sexcel straws that it produces from its own bulls, or the straws that it processes

under its third-party sorting contracts).” (ST’s Opp’n (dkt. #388) 8.) ST further explains

that Malackowski opted to include the SEXCEL straws in his analysis because ABS’s

sorting services is a relatively new and negligible part of its business, resulting in more

limited sales and profit data. Based on this explanation, the court will allow Malackowski

to begin with SEXCEL straws as the starting point in rendering his analysis, since straws

appear to be the smallest saleable unit (or at least ABS fails to suggest a smaller one).

Instead, ABS’s sophistry aside, a determination of the reliability of Malackowski’s method

actually turns more on his purported efforts to account for the non-invention components

of the GSS technology.10

       In particular, using SEXCEL straws, Malackowski purports to account for the non-

invention components of that product (e.g., the genetics of ABS’s bulls, ABS’s brand, its

manufacturing know-how, its workforce and the business risks taken) by deducting the

gross profits ABS generates from its conventional semen products. ABS argues that this


10
  Of course, ABS is free to challenge Malackowski’s decision to make SEXCEL straws the starting
point in his reasonable royalty rate during cross-examination, competing testimony, and closing
argument consistent with the court’s instructions to the jury.

                                              14
analysis is incomplete because he failed to account for the fact that ABS uses “higher

quality semen in its SEXCEL product, compared to that used in its conventional semen

products.” (ABS’s Mot. (dkt. #331) 12.) ST responds by arguing that “any difference

between the available genetics in ABS’s Sexcel and conventional semen products is offset

by the significant extent to which sales of the former help fuel sales of the latter.” (ST’s

Opp’n (dkt. #388) 13 (citing Malackowski Rept. (dkt. #211) 89 n.569).)                While

Malackowski’s explanation for failing to account for the different quality of sperm used in

these two products strikes the court as a stretch, the court is skeptical that this reasoning

alone renders it so unreliable as to warrant excluding it altogether.

          Of course, ABS remains free to challenge Malackowski’s assumptions that by relying

on a per-unit profit margin he has sufficiently isolated the sex-sorting element of the

SEXCEL product despite exceeding by $5 per unit that of ABS’s sex-sorting semen product

itself.

          Regardless, in light of continuing questions about the method by which

Malackowski purports to have isolated the value of the infringing GSS technology in the

SEXCEL product (particularly the seeming arbitrariness of a 50% allocation of the value

of the Cytonome patents, while assigning a 50% reduction for other technology

contributing to advances in sex sorting or the value ABS’s other contributions to semen

input, manufacturing process and marketing), the court will RESERVE on this portion of

the motion until hearing further argument and clarification at the FPTC. Were the court

to permit such a substantial per unit royalty to be uttered to the jury, the court would also

need to consider what the implications are of such a royalty being sought when seemingly


                                              15
equally, if not substantially more, impressive improvements in same sex sorting resulted in

much smaller royalties in ABS I.


       2. Challenge to Cost Calculation

       Next, ABS challenges Malackowski’s reliance on a 2013 ABS estimate of variable

costs for two reasons.      First, ABS contends that Malackowski’s analysis is unreliable

because he failed to account for any fixed costs, directing the court to its opinion in ABS I

in which it criticized ABS’s expert on antitrust damages for his failure to exclude fixed costs

from his calculation. (ABS’s Mot. (dkt. #331) 14 (citing 8/9/16 Opinion & Order (’503

dkt. #666) 21-23).)11 In response, ABS argues that the expert in ABS I was calculating

antitrust damages, whereas Malackowski is calculating patent damages using Georgia-Pacific

factors. This explanation is only partially availing. Specifically, ST fails to explain why

the differences in damages should excuse Malackowski from including fixed costs in his

calculation, notwithstanding evidence that ABS’s focus was on variable cost saving.

However, this is a dispute that the jury will need to resolve, as ABS fails to cite any

authority excluding a royalty expert from concluding that variable cost savings would drive

one side’s bargaining position 12

       Second, ABS challenges Malackowski’s reliance on its 2013 variable cost projection



11
   The court reserved on the motion to exclude that expert’s testimony, but, in the end, did not
have to issue a decision, given the jury’s finding in ABS I that ABS was not injured by ST’s antitrust
violation. (ST’s Opp’n (dkt. #993) 17.)

12
  The court notes that Malackowski second method, in which he calculates “the per-unit amount
that ABS anticipated saving by self-supplying its own sexed semen with the GSS technology, rather
than continue using ST’s sorting services,” rests on this same 2013 cost projection. (ST’s Opp’n
(dkt. #388) 5.) As such, the court rejects this criticism for the second methodology as well.

                                                 16
since we now know that projection was significantly less than the actual amount of costs

actually incurred; in other words, “[w]hy use a fictitious profit figure that ABS never

achieved, when the actual profit figures were known and in hand, based on actual revenue

and actual costs?”      (ABS’s Mot. (dkt. #331) 15.)13            In response, ST argues that

“Malackowski’s use to the 2013 projection was absolutely proper since [only] it would have

been available at the time of the hypothetical negotiation.” (ST’s Resp. (dkt. #388) 15.)

The court agrees with ST that Malackowski’s reliance on a 2013 projection is permissible.

See Interactive Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1385 (Fed. Cir. 2001)

(“In this case, the 1996 business plan and its projections for future sales were prepared by

Infinite two months before infringement began. Thus, rather than being outdated for

purposes of the hypothetical negotiation, those projections would have been available to

Infinite at the time of the hypothetical negotiation. The fact that Infinite did not

subsequently meet those projections is irrelevant to [its] state of mind at the time of the

hypothetical negotiation.”).      Of course, ABS remains free to challenge Malackowski

regarding any failure to account for actual cost figures in cross-examination, especially

given his reliance on actual revenue data in calculating the reasonable royalty under

method 1. Moreover, the relevance of actual cost experience should be the subject of an

instruction to the jury. Accordingly, this portion of the motion is DENIED.




13
   ABS’s attempt to argue that this is an abuse of the “Book of Wisdom” principle falls flat. The
Book of Wisdom principle permits consideration of facts and events occurring after the hypothetical
negotiation. See Fromson v. W. Litho Plate & Supply Co., 853 F.2d 1568, 1575 (Fed. Cir. 1988),
overruled on other gronds by Knorr-Bremse Systeme Fuer Nutzfahrzeuge GmbH v. Dana Corp., 383 F.3d
1337 (Fed. Cir. 2004). Nothing about that principle also forecloses consideration of facts occurring
at the time of the hypothetical negotiation.

                                                17
       3. Challenge to Consideration of ST’s Lost Profits

       Finally, ABS challenges Malackowski’s consideration of ST’s lost profits as a

“royalty indicator.” Under this method, “Malackowski considered the per-unit profit that

ST previously enjoyed under the sorting agreements with ABS, which profit would have

been ‘put at risk by the hypothetical license.’” (ST’s Opp’n (dkt. #388) 6 (emphasis

added).) ABS contends that consideration of ST’s profit is inappropriate because: (1) this

is not a lost profits case; and (2) “Malackowski makes no adjustment whatsoever to account

for the level of revenue, profits, and market power ST would have achieved absent its

unlawful practices.” (ABS’s Mot. (dkt. #331) 18.)

       As for the first criticism, ST is not seeking lost profit damages; instead, Malackowski

is simply considering ST’s lost profits associated with ABS’s business competition as a

consideration for ST in any hypothetical negotiation. The Federal Circuit has approved of

damages expert’s considering this risk in arriving at a reasonable royalty opinion. See Asetek

Danmark A/S v. CMI USA Inc., 852 F.3d 1352, 1362 (Fed. Cir. 2017) (“To the extent that

Dr. Mody’s analysis referred to Asetek’s per-unit profit on its cooling units, CMI’s legal

objection lacks merit. As we have recognized, a patent owner participating in a hypothetical

negotiation would consider the profits on sales it might lose as a result of granting a

license.”).

       As for the second criticism, ST argues that ABS never alleged, and certainly did not

prove, “supracompetitive pricing” in ABS I. (ST’s Opp’n (dkt. #388) 21.) As such, ABS

argues ST has no basis to argue that its pricing and, in turn, its profits were inflated because

of the antitrust violation found in ABS I. This criticism is an odd, confusing attempt to


                                              18
meld antitrust pricing concepts and royalty considerations that has no reason to even be

introduced in this patent damage trial by either side. Absent advanced leave of court,

neither side is to introduce an earlier finding of monopolization, whether by the jury or

the court in ABS I. Regardless, in no injury for any monopolistic behavior, the ABS I jury

essentially found no basis to calculate any pricing benefit. It would hardly be fair for ST

to now discount a royalty here on ill-gotten profits it was never required to disgorge.

       As part of ABS’s challenge to Malackowski’s consideration of ST’s profit data, ABS

also challenges Malackowski’s assumption that ABS and ST would have split its profit from

the patented elements of its GSS technology 60/40, with 60% going to ST and 40% going

to ABS, on the basis that the parties had no profit-sharing agreement and other half-

developed arguments, but this ignores Malackowski’s purported reliance on the parties’

historic bargaining positions.    As such, ABS’s challenges fail to demonstrate that

Malackowski’s opinions are unreliable as a matter of law; ABS should simply explore his

reasons for relying on the 2012 agreement through cross-examination and argue that such

an allocation on the facts before the parties at the time of the hypothetical negotiation is

unreasonable.

       Accordingly, this portion of ABS’s motions is DENIED.


       4. Limitations to Testimony

       Finally, ABS argues that Malackowski’s opinions on patents that are no longer at

issue, either because the court has granted summary judgment in ABS’s favor on invalidity

or noninfringement grounds, or ST has waived certain claims, should not be presented to

the jury. ST agrees. As such, this portion of the motion is GRANTED AS UNOPPOSED.

                                            19
Of course, nothing about this decision precludes Malackowski from presenting analysis

that was originally relevant to both the XY patents and the Cytonome patents, recognizing

that the jury may only consider it with respect to the two Cytonome patents still at issue

in this trial.



    E. Motion to Exclude Inadmissible Opinions of ST’s Technical Expert Giacomo
       Vacca, Ph.D. (dkt. #334)

         ABS also brings a Daubert motion as to ST’s technical expert Giacomo Vacca, Ph.D.

ABS raises three challenges to his planned testimony, which the court addresses in turn

below.


         1.      Challenge to Commercial Success Opinion

         In partial support of a jury finding that the Cytonome patents are nonobvious,

Vacca opines that ABS’s SEXCEL product is commercially successful. See Graham v. John

Deere Co. of Kansas City, 383 U.S. 1, 17 (1966) (listing “commercial success” as one of the

secondary considerations in determining obviousness). ABS argues that Vacca, a physicist,

is not qualified to render an opinion that relates to the market for bovine sexed semen

products nor to the commercial success of ABS’s products. In response, ST argues that

Vacca’s opinion “relates to his expertise in microfluidics.” (ST’s Opp’n (dkt. #381) 5.)

However, ST stops short of actually explaining how Vacca’s opinion about the commercial

success of ABS’s product draws upon that expertise. To the contrary, as ABS describes in

its brief, courts routinely exclude testimony by technical experts on the commercial success

of the alleged infringing product on the basis that the expert is not qualified to opine on

economic areas. (ABS’s Mot. (dkt. #336) 9 (citing cases).) Having failed to establish

                                            20
Vacca’s qualifications to opine on the bovine sexed semen product market generally or

ABS’s success in that market specifically, the court agrees that Vacca is not qualified to

opine on the commercial success of ABS’s product.

       That said, Vacca’s opinion that ABS’s product is commercially successfully appears

to rest mainly on ABS’s own documents describing the commercial success of its product.

(ABS’s Mot. (dkt. #336) 2 (citing Vacca Rept. (dkt. #131) ¶ 1206)); ST’s Opp’n (dkt.

#381) (citing Vacca Rept. (dkt. #131) ¶¶ 1206-07).) ST remains free to admit this

evidence in support of a finding of the commercial success of ABS’s product, and so, too,

may Vacca explain the significance of such evidence to his opinion assuming accepted by

the jury at face value, understanding that on cross-examination he may not claim any

expertise as to whether the jury should do so.

       In addition to challenging Vacca’s qualifications to render an opinion on the market

and the commercial success of ABS’s product, ABS also challenges Vacca’s opinion on the

basis that he fails to “establish a nexus between demand and the merits of the alleged

invention claimed in the Cytonome patents.” (ABS’s Mot. (dkt. #336) 8.) As the Federal

Circuit has explained, “[a] nexus must be established between the merits of the claimed

invention and the evidence of commercial success before that issue becomes relevant to the

issue of obviousness.” Vandenberg v. Dairy Equip. Co., a Div. of DEC Int’l, 740 F.2d 1560,

1567 (Fed. Cir. 1984). In other words, the commercial success of the infringer’s product

must be linked to the patented invention, rather than other, unrelated aspects of the

product. Moreover, it is the patentee’s “burden of production to demonstrate a nexus

between the claimed design and the secondary considerations.” MRC Innovations, Inc. v.


                                            21
Hunter Mfg., LLP, 747 F.3d 1326, 1336 (Fed. Cir. 2014).14

       Here, Vacca offer some analysis, albeit perhaps limited, tying ABS’s description of

the success of its product to the patented invention:

               Based on the documents I have reviewed, this demand appears
               to be tied to the benefits of the microfluidic chip. For example,
               an ABS document titled “GSS June 2015 update”
               (ABS_2017_00060921 at 60922) indicates that the “Benefits
               of Genus’ technology” are: “Higher percentage of sperm
               [being] oriented properly for sex determination,” “Sperm
               exposed to considerably lower pressure during processing,”
               “Sperm are not passed through a nozzle, thus eliminating
               nozzle generated shear forces,” and “Sperm are not exposed to
               the extremely high electrical charges generated by an
               electrostatic sorting system.” Similarly, ABS has proclaimed
               that “[t]he IntelliGen Technologies process to develop sexed
               bovine genetics does not subject cells to the high pressures,
               electric currents and shear forces used in other sexed semen
               processes” and “[t]he result is a product that helps customers
               maximize their profitability and reach their end goals in a fast
               and efficient manner.” See ABS_2017_00023813–817 (an
               ABS press release regarding agreement with Geno). These
               benefits are directly tied to the microfluidic chip. Furthermore,
               a “Design Review” document (ABS_00026616 at 26620)
               called microfluidic chip. Furthermore, a “Design Review”
               document (ABS_00026616 at 26620) called ABS’s
               microfluidic chip the “heart” of the GSS system. To me, this
               indicates that any success by the GSS-produced semen (i.e.,
               Sexcel) would be based on the chip that, for the reasons
               explained in my Infringement Report, embodies the inventions
               disclosed and claimed in the Cytonome Patents.

(Vacca Rept. (dkt. #131) ¶ 1207.)



14
  ST cites to Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1394 (Fed. Cir. 1988),
a case that precedes MRC Innovations by almost 25 years, for the proposition that “[a] patentee is
not required to prove as part of its prima facie case that the commercial success of the patented
invention is not due to factors other than the patented invention.” Nothing about this opinion,
however, relieves ST from tying the commercial success of ABS’s products to the Cytonome patents.
Indeed, the next sentence of that opinion -- missing from ST’s brief -- reads, “It is sufficient to show
that the commercial success was of the patented invention itself.” Id.

                                                  22
       Unlike some general market analysis and conclusion that the product is a

commercial success, this opinion at least draws upon Vacca’s technical qualifications by

tying ABS’s description of the commercial benefits of its product to the patented features.

As such, while ABS is free to challenge Vacca’s conclusion and poke holes in his analysis,

the court rejects this basis for excluding Vacca’s opinion.

       In sum, this portion of the motion is GRANTED IN PART AND DENIED IN

PART. Vacca may not opine on the commercial success of ABS’s product. Vacca may,

however, draw a comparison between ABS’s own description of the reasons for the

commercial success of its product based on elements highlighted in ABS’s documents and

the features of the patented invention based on his expertise as to the latter.


       2.    Challenge to Weigl Calculations

       Next, ABS seeks to exclude Vacca’s opinion in his rebuttal report that while the

prior art reference in “Weigl” claims that it “focuses,” it does not actually “focus” as the

court has construed that term. This opinion is arguably relevant to another secondary

consideration -- “failure of others” -- as further support of Vacca’s opinion of

nonobviousness.15 ABS argues that Vacca’s opinion rests on calculations for which he

provided little to no explanation, rendering his methodology unreliable.

       As ST explains at length in its response with reference to Vacca’s report, Vacca relied




15
  In response, ST argues that this opinion is also relevant to defending against ABS’s invalidity as
anticipated defense based on Weigl. (ST’s Opp’n (dkt. #986) 8 (citing In re Omeprazole Patent Litig.,
483 F.3d 1364, 1378 (Fed. Cir. 2007) (“To ‘anticipate,’ the identical subject matter must not only
be previously known, but the knowledge must be sufficiently enabling to place the information in
the possession of the public.”)).)

                                                23
on Weigl’s own data in Figure 8B, which shows the number of particles flowing at various

velocities in the Weigl device. (ST’s Opp’n (dkt. #381) 8 (citing Vacca Rept. (dkt. #131)

¶¶ 64).)16 Vacca then converted the bar graph in Weigl to data points, and compared those

data points to Poiseuille flow curves, which Vacca also explained by reference to its

underlying calculations. (Id. at 9, 12; Vacca Rept. (dkt. #131) ¶¶ 66, 71, n.1.) Vacca also

explained at his deposition that the flow curves using Poisuille’s Law is a well-known

formula in fluid dynamics. (Vacca Rept. (dkt. #131) ¶ 65; Vacca Dep. (dkt. #184) 203-

207.)

        While ABS is free to explore these calculations with Vacca, the court finds that they

are adequately disclosed and explained in his report and appear to be based on “widely

accepted scientific knowledge” generally found to be admissible. (ST’s Opp’n (dkt. #381)

11 (citing cases).) Similarly, while ABS purports to challenge Vacca’s analysis based on its

own experimental work, purportedly showing that “Weigl-based designs actually do

produce focusing” (ABS’s Mot. (dkt. #336) 13), any evidence to the contrary does not

form a basis to exclude Vacca’s testimony on this subject. Accordingly, this portion of the

motion is DENIED.


        3.   Challenge to Conception Date Opinion

        Finally, with respect to Vacca, ABS seeks to exclude his opinion as to the conception




16
  ABS also faults Vacca for only analyzing the data in Figure 8B, but, as ST and Vacca explain, the
data in Figure 8B was taken from the “sheath flow module” embodiment having two sheath fluid
inlets, which is the embodiment shown in Figures 5A and 5B. Moreover, ABS and its expert Dr.
Di Carlo rely on Figures 5A and 5B in support of ABS’s own anticipation defense. (ST’s Opp’n
(dkt. #381) 9 n.2.)

                                               24
date of the Cytonome patents. ABS contends that Vacca’s testimony fails to address every

limitation in the Cytonome patents, specifically arguing that Vacca provides no analysis

on: “(1) the requirement in each asserted claim that the secondary focusing region focuses

in a different direction than the primary focusing region; (2) the requirement in claim 11

of the ’472 patent that the primary sheath flow channel divides upstream into two

subchannels; and (3) the requirement in claim 15 of the ’476 patent that the sheath flow

channel structure include two stacked substrate layers.” (ABS’s Mot. (dkt. #336) 16.) See

REG Synthetic Fuels, LLC v. Neste Oil Oyj, 841 F.3d 954, 962 (Fed. Cir. 2016) (“Conception

must include every feature or limitation of the claimed invention.”).

       As ST explains in its opposition, Vacca reviewed the inventors’ documents in

offering an opinion on when the inventors conceived of and reduced to practice several

critical limitations in the inventions. While Vacca may not have analyzed these documents

to determine conception and reduction to practices dates for other limitations, there is no

such requirement for corroborating evidence, such as Vacca’s opinion. See Fleming v. Escort,

Inc., 774 F.3d 1371, 1377 (Fed. Cir. 2014) (“[N]one of the corroborating evidence . . .

discloses each claim limitations as written. But the corroboration requirement has never

been so demanding.”). The court credits ABS’s argument that Vacca’s opinion does not

conclusively demonstrate conception dates, but that does not undercut its relevance.

Accordingly, this portion of the motion is also DENIED.



   F. Other Motions in Limine (dkt. #339)

       1. Bar evidence or argument concerning IPR proceedings

       ABS seeks an order excluding all evidence and argument about the IPR proceedings,

                                            25
initiated by ABS seeking review of the four Cytonome patents in this case. ABS directs

the court to its order excluding any reference by ST to the IPR proceedings in ABS I in

support of its motion. (7/22/16 Op. & Order (’503 dkt. #575) 18.) ST does not oppose

this motion, except for purposes of impeaching ABS’s technical expert Dr. Di Carlo to the

extent his testimony conflicts with that provided during the IPR proceedings. Finding this

exception warranted, this motion is GRANTED IN PART AS UNOPPOSED AND

DENIED IN PART. Neither party should mention the IPR proceedings, except that a

party may refer to sworn testimony provided during a prior administrative proceeding for

impeachment purposes only.


       2. Bar reference to stipulation of trade secret liability in ABS I or evidence
          or argument relating to Kathy Mean or ABS’s Media protocols

       ABS seeks to exclude any reference to the stipulation of trade secret liability in ABS

I and the evidence underlying that stipulation, namely ABS’s employee Kathy Mean’s

misappropriation of trade secrets. Here, too, ST does not oppose this motion, but argues

for two caveats: (1) that if ABS opens the door in insinuating that ST is overly litigious,

ST should be able to mention its successful trade secrets misappropriation counterclaim in

ABS I; and (2) if any mention of trade secret liability in ABS I is excluded, then any

mention of the jury’s monopolization findings should also be excluded.

       This motion is GRANTED AS UNOPPOSED. The court will address ST’s requests

for excluding any reference to it being overly litigious and to the jury’s antitrust findings

in its opinion and order on ST’s motions in limine.




                                             26
       3. Bar evidence or argument that ABS’s internal experiments in 2017 are
          evidence of “failure of others” and evidence of ABS’s unaccused chip
          designs should be restricted to damages case

       As discussed above in ABS’s motion to exclude Dr. Vacca’s testimony, ABS

conducted internal experiments in 2016 and 2017 of a Weigl-based chip. ABS represents

that ST intends to introduce this evidence as an example of “failure of others,” a secondary

consideration of obviousness. In its response, ST explains -- as it did in responding to

Vacca’s Daubert motion -- that it also intends to offer this evidence in support of a finding

that Weigl either does not disclose focusing, as construed in the Cytonome patents, or its

focusing is not enabled. (ST’s Opp’n (dkt. #389) 4.) Regardless of the exact application

of this evidence, ABS argues that it is not relevant because the evidence post-dates issuance

of the Cytonome patents, citing to District of New Jersey’s opinion in Eisai Co. v. Teva

Pharm USA, Inc. 247 F.R.D. 440, 444 (D.N.J. 2007). (ABS’s Mot. (dkt. #339) 9 (“Because

evidence of failure of others focuses on the defects in the prior art, this secondary

consideration ‘is inherently limited to events pre-dating issuance of the patent.”).

       As ST details in its response -- and, to be fair, as ABS acknowledges in a footnote

-- a number of courts have disagreed with the holding in Eisai. In particular, in Allergan,

Inc. v. Teva Pharm. USA, Inc., No. 2:15-CV-1455-WCB, 2017 WL 1319555 (E.D. Text.

Apr. 10, 2017), Judge Bryson, sitting by designation in the U.S. District Court for the

Eastern District of Texas, rejected Eisai, holding instead that “the dates of the failures do

not necessarily render the evidence irrelevant,” and that the failure of others after issuance

of the patent “is at least potentially relevant to non-obviousness.” Id. at *4. (See also ST’s

Opp’n (dkt. #389) 6-7 (citing cases).) Moreover, there is no dispute here that Weigl


                                             27
constitutes prior art, nor, accordingly, that the Weigl invention pre-dates the Cytonome

patents. Therefore, even if the holding in Eisai was binding, ABS’s attempt to recreate the

Weigl invention arguably still would be relevant to a “failure of others” analysis.

       Regardless, ABS’s motion ignores ST’s stated intent to rely on this evidence to

demonstrate Weigl is not enabled and, therefore, cannot anticipate the Cytonome patents.

At the end of its motion, ABS also cryptically argues that “to the extent that alternative

ABS chip designs are commercially viable, non-infringing alternatives, those other designs

may be relevant to damages, but they have no relevance to liability,” and “[p]laintiffs

should therefore be barred from referring to ABS’s unaccused chip designs during the

liability case.” (ABS’s Mot. (dkt. #339) 10.) ST jumps on this language and readily agrees

that neither side should mention ABS’s alternative chip designs in the liability phase of

trial. (ST’s Opp’n (dkt. #389) 8.) While the court does not want to look for trouble,

nothing about this agreement precludes ABS from presenting other evidence of its internal

experiments suggesting that Weigl disclosed focusing. With that caveat aside, this motion

is DENIED.


       4. Bar evidence or argument about opinions of counsel except during
          willfulness phase of trial

       ABS seeks to exclude any evidence or argument of opinions of counsel from trial

except for the willfulness phase (whether that is tried as part of damages or in a third,

separate phase). ST does not oppose this motion. Accordingly, this motion is GRANTED

AS UNOPPOSED.




                                             28
      5. Bar evidence or argument relating to Cytonome research and
         development activities involving the use of microfluidics in sperm
         sorting

      During a 30(b)(6) deposition of Cytonome’s Chief Technology Officer, Jonathan

Sharpe, he expressed concerns about disclosing Cytonome’s research and development

activities relating to fluidics, repeatedly stating that the questions made him “really

uncomfortable,” with his counsel explaining that his “reluctance is based on commercial

sensitivity.” (ABS’s Mot. (dkt. #339) 12-13 (citing Sharpe 30(b)(6) Dep. (dkt. #256) 50,

56, 59-62).) ABS seeks to exclude any evidence or argument about Cytonome’s research

and development activities involving the use of microfluidics in sperm sorting on the basis

that ST should not be allowed to use these concerns as a “sword and a shield.” (Id. at 13.)

      In response, ST argues that ABS’s request is too broad in light of the full scope of

Sharpe’s deposition testimony. Specifically, ST lists numerous areas explored during the

deposition where Sharpe provided information about Cytonome’s research and

development activities and use of Cytonome’s patents in product development. (ST’s

Opp’n (dkt. #389) 9-10 (citing Sharpe 30(b)(6) Dep. (dkt. #256)).) In this way, rather

than wielding a broad shield, ST argues that Sharpe voiced discomfort in talking about one

product, the Viper SS, and even then, did answer questions, including that the Viper SS

does not sort cells based on sex, while acknowledging that there were other products in

development that relate to the Cytonome patents. (Id. at 10-11.)

      The court is inclined to deny ABS’s broad request to exclude any evidence or

argument about Cytonome’s research and development activities involving the use of

microfluidics in sperm sorting, especially given its failure to open this issue sooner in


                                            29
discovery, but will RESERVE on the motion pending argument at the FPTC as to whether

reference to some narrower area of R&D should be excluded.


       6. Bar expert testimony suggesting that ABS’s single sheath chip is not a
          viable, non-infringing alternative or that ABS’s SSC-B chip is less
          commercially viable than the single sheath chip

       Next, ABS seeks to exclude ST from offering expert testimony during the damages

phase that ABS’s single sheath chip is not a viable, non-infringing alternative, or that ABS’s

newly-developed SSC-B chip is less commercially viable than the single sheath chip. ABS

principally argues that ST’s expert testimony was not timely disclosed as to these two

opinions. As context, ABS explains that the SSC-B chip was not developed until later in

discovery in this case. As such, the court extended discovery to allow ST to submit

supplemental opening damages expert reports regarding ABS’s claim that the SSC-B chip

is a commercially viable non-infringing alternative and a deposition concerning those

supplemental reports.

       Neither ST’s technical expert Vacca nor ST’s damages expert Malackowski

addressed whether the single sheath chip was a commercially viable alternative in their

opening briefs.   Malackowski, however, in his supplemental report offered testimony

suggesting that the single sheath chip is not commercially viable. ABS argues that this

opinion is untimely because: (1) it did not fall within the allowed area of supplementation

limited to the commercial viability of the SSC-B chip; and (2) ST was aware of ABS’s

position that the single sheath chip was a viable commercial alternative at the time of

Malackowski’s initial report, demonstrated by the fact that Malackowski’s evidence in his

supplemental report for opining that the single sheath chip is not commercially viable was

                                             30
disclosed well in advance of that report.

       As for Vacca, ABS argues that he does not offer any opinion -- in either his original

report or in the supplemental report -- about the commercial viability of the single sheath

chip. Instead, Vacca states that the SSC-B chip would perform worse than the single sheath

chip, but, ABS reasons, because he does not opine that the single sheath chip is not a

commercially viable alternative, Vacca should not be able to opine that the SSC-B chip “is

any less commercially viable than the SSC-A chip.” (ABS’s Mot. (dkt. #339) 16.)

       In response, ST argues that “there is no realistic outcome of the liability phase of

trial wherein the GSS chip infringes but the single sheath chip does not,” given that ABS’s

technical expert did not offer an independent basis for non-infringement of the single

sheath chip. (ST’s Opp’n (dkt. #389) 12.) In other words, the infringement of the two

chips rise and fall together.17

       Putting aside doubt ST raises as to whether the commercial viability of the single

sheath chip will be relevant to a damages calculation, ST argues independently that

Malackowski’s opinion about the lack of commercial viability of the single sheath chip in

his supplemental report, dated January 24, 2019, was timely because ABS did not disclose




17
   The court questions if this is accurate given that ST appears to argue in its motions in limine a
theory of infringement specific to the GSS chips, which involves Detail C as the primarily or first
focusing region or step and Detail D (either the ramp or taper) as the second focusing region or
step.

                                                31
this theory until ABS’s response damages report served December 11, 2018.18 Specifically,

ST argues that during the deposition of its corporate representatives, ABS refused to

answer whether the single sheath chip was a non-infringing alternative. (ST’s Opp’n (dkt.

#389) 13 (citing Lightner 30(b)(6) Dep. (dkt. #108) 139-41; Appleyard 30(b)(6) Dep.

(dkt. #185) 323-28).) As such, ST contends that it had no reason to have its experts

explore the commercial viability of the single sheath chip as part of their initial reports.

       ST mischaracterizes the privilege asserted by the corporate representatives. In Dr.

Lightner’s deposition, the attorney/client privilege concerned the scope of the patents-in-

suit. (Lightner 30(b)(6) Dep. (dkt. #108) 139-41.) Lightner, however, agreed to testify

about “alternative chip designs ABS has explored.” (Id. at 141.) The problem is that the

single sheath chip was an established product, not one that ABS had “explored” as an

alternative design. In Dr. Appleyard’s deposition, he invoked attorney/client privilege on

behalf of ABS based on ST’s counsel’s questions about whether the single sheath chip was

a design around of the patents in suit. (Appleyard 30(b)(6) Dep. (dkt. #108) 323.)

Neither individual invoked privilege with respect to a question about whether the single

sheath chip was a noninfringing alternative.

       Instead, as ABS points out, in response to the question of whether ABS has any

“commercially-ready alternative chip designs,” Dr. Lightner responded, “[t]he single-



18
   ST also points out that it is ABS’s burden as the alleged infringer to identify noninfringing,
commercially viable alternatives. (ST’s Opp’n (dkt. #994) 14 (citing cases).) Recognizing this
tension, the court recently added rebuttal damages expert reports to its standard patent schedule,
but the parties did not build this submission into the joint scheduled submitted by the parties, and
accepted by Judge Crocker. (See dkt. #51.) Given the timing between ABS’s expert’s response
submission of December 11, 2018, and Malackowski’s supplement of January 24, 2019, the
supplement nonetheless functions as a rebuttal of sorts.

                                                32
sheath chip design is understood and validated and could be employed commercially.”

(Lightner 30(b)(6) Dep. (dkt. #108) 143).) Indeed, Malackowski acknowledged this

testimony in the February 7, 2019, deposition, exploring his supplemental report.

(Malackowski Dep. (dkt. #257) 216-217 (acknowledging that he read the 30(b)(6)

deposition testimony of Lightner and Appleyard identifying the single sheath chip (also

known as the SSC-A chip) as an alternative chip).) As such, the court agrees with ABS

that it disclosed a theory that the single sheath chip is a noninfringing alternative to its

GSS chip, placing ST and its damages expert on notice to explore this issue in his initial

report.     As such, the court will GRANT that portion of ABS’s motion, finding

Malackowski’s opinion about the commercial nonviability of the single sheath chip was

untimely.19

          As for ABS’s request to exclude Vacca’s testimony that the SSC-B chip is “any less

commercially viable than the SSC-A chip,” the court agrees with ST that Vacca is free to

testify consistent with his supplemental report, which includes comparison testimony

about the performance differences between the single sheath ship and the SSC-B chip. For

reasons already addressed, however, Vacca could not, and regardless, did not opine that

the single sheath chip is not commercially viable. Accordingly, this portion of the motion

is DENIED.




19
   ABS also argues that Malackowski’s opinion should be excluded because he is not qualified to
render an opinion on commercial viability, arguing that this requires technical expertise. The court
is unpersuaded by this challenge. Malackowski relied on Vacca’s opinion as well as statements from
ABS’s technical employees to form a sufficient basis to assess the commercial viability of the single
sheath chip. (ST’s Opp’n (dkt. #389) 15.) If this were the only challenge to Malackowski’s
opinion, the court would not strike it.

                                                33
       7. Bar testimony regarding reasonable royalty figures not disclosed in
          expert report or by witnesses who have not served expert reports

       In a supplemental response to Interrogatory No. 5, ST disclosed a damages range

that far exceeds the total damages award based on ST’s expert Malackowski’s per-unit

reasonably royalty rate. In response, ABS seeks to bar any testimony about a reasonable

royalty rate not disclosed in an expert report or by witnesses (e.g., ST’s CEO Juan Moreno,

who has not served an expert report).

       ST offers two very reasonable responses. First, the total damages number disclosed

in its supplemental response takes into consideration more recent sales figures, post-dating

the period ending in March 2018 considered by Malackowski. ST further states that it

does not intend to divert from Malackowski’s Georgia-Pacific analysis or his per unit

reasonable royalty. ST’s plan to use more recent sales data to calculate the royalty base is

entirely appropriate.   Second, ST contends that while it does not intend to offer other

damages theories than those espoused by its expert or have other witnesses weight the

Georgia-Pacific factors, ST does intend to illicit fact testimony from Moreno relevant to the

Georgia-Pacific analysis. This, too, is entirely appropriate.

       As such, the motion is DENIED.


       8. Bar testimony suggesting ST’s GigaSort technology practices the
          Cytonome patents

       ABS seeks to exclude testimony suggesting that ST’s GigaSort technology practices

the Cytonome patents. This motion touches on ABS’s earlier motion to supplement the

expert report of Dr. Di Carlo. As explained above, the court rejected ABS’s argument that

ST failed to disclose timely its theory that the current version of ST’s GigaSort chip

                                              34
practices the Cytonome patents. ST’s 30(b)(6) designee Dr. Jonathan Sharpe disclosed

the existence and possible relevance of the current GigaSort chip during his October 11,

2018, deposition. ABS does not challenge Dr. Sharpe’s personal knowledge to testify about

how this chip works, and, ABS does not contend (for good reason) that this testimony

must be introduced by an expert. (See ST’s Opp’n (dkt. #389) 22.) ABS also challenges

whether the current version of ST’s GigaSort chip “focuses” as that term was construed by

the court, but this is a fact issue for the jury to determine, and not a basis for excluding

Dr. Sharpe’s testimony.

       Accordingly, this motion is DENIED.


       9. Bar ST’s expert Malackowski from presenting evidence relevant only to
          damages of the XY patents

       ABS seeks to exclude any testimony by ST’s damages expert Malackowski that was

only relevant to damages for claims of infringement of the XY patent. The court having

granted judgment in ABS’s favor on those patents, ABS argues that Malackowski’s

discussion of evidence only relevant to the XY patents should be excluded, including: “(1)

the terms of license to the XY patents, (2) the terms of licenses to patents that may be

comparable to the XY patents, and (3) the commercial success of semen sorted by

technology that allegedly practices the XY patents.” (ABS’s Mot. (dkt. #339) 25.)

       In response, ST contends that neither it nor Malackowski “intends to present any

evidence at trial that truly is relevant only to the XY Patents (or to reference any damages

flowing from ABS’s use of the XY Patents),” but it contends that some evidence relevant

to Malackowski’s damages calculations for the XY patents is also relevant to his damages


                                            35
calculations of the Cytonome patents. (ST’s Opp’n (dkt. #389) 24.) It appears that the

parties generally agree as to the appropriate scope of Malackowski’s testimony, although

there appears to be some disagreement as to the relevance of ST’s sorting service sales and

of ABS’s associated downstream sales of ST-processed “Sexation” product, along with

evidence about the competitive posture of ST and ABS, which apparently touches on

technology that practices the XY patents.

       Accordingly, the court will RESERVE on this motion pending argument at the

FPTC as to any evidence or topics that may touch on the XY patents that ST contends

remain relevant to the Georgia-Pacific framework for the Cytonome patents still in play.


       10. Bar unnecessary and prejudicial evidence relating to ABS’s desire to
          compete with ST

       Finally, ABS seeks to “exclude testimony and documents from ABS employees to

support [Malackowski’s] conclusion that ABS and ST are competitors.” (ABS’s Mot. (dkt.

#939) 27.) ABS contends that some of the evidence is prejudicial (e.g., an internal email

that states “I can’t wait to stick it to ST and take their business away! It is what gets me

up in the morning!”) and irrelevant to the question of whether ABS infringes any valid

claim. (Id.) As such, ABS seeks to exclude this evidence altogether from the liability phase.

As for the damages phase, ABS concedes that the evidence “may have some relevance to

damages under the Georgia-Pacific factors,” but contends that certain evidence should still

be excluded because of its prejudicial effect, and because there is no dispute that ABS and

ST are competitors -- even ABS’s expert acknowledges the competitive relationship in her

Georgia-Pacific analysis. (Id. at 28.)


                                             36
       In response, ST contends that the court should deny this motion because the

“requested scope of relief is hopelessly vague and overbroad and could never be workably

enforced.” (ST’s Opp’n (dkt. #389) 26.) As to the damages phase, the court generally

agrees. The concerns raised in this motion are better addressed either in objections to

exhibits or, if ST does not seek to admit the allegedly prejudicial documents, then in a

hearing before Malackowski’s testimony, where the court can review the specific,

challenged documents on which he purports to rely. As for liability, however, ST will have

to make a proffer as to the relevance of such evidence at the FPTC or leave it out altogether.

       As such, this motion is GRANTED as to the liability phase barring a proffer and

DENIED as to the damages phase, but without prejudice to ABS raising these concerns in

objections to exhibits or in a hearing before Malackowski testifies.



II. ST’s Motions

   A. Motion to Exclude Testimony of Matthew Ebersole (dkt. #323)

       ST moves to exclude the testimony of ABS’s senior director of engineering Matthew

Ebersole on the basis that ABS’s disclosure -- at 4:52 p.m. on the last day of discovery --

deprived ST of the opportunity to depose him, and they would, therefore, be prejudiced

by permitting him to testify at trial. ST also contends that ABS’s disclosure is overbroad

and unhelpful since it merely states that Ebersole is a person with knowledge of “ABS’s

gender-selected sperm technology.” (ST’s Mot. (dkt. #323) 2.)

       In response, ABS explains that it disclosed Ebersole and listed him as a “may call”

witness on its witness list because Dr. David Appleyard, who was timely disclosed and has



                                             37
been deposed by ST, may not be available to testify at trial given that his wife is expecting

twins in early September. ABS also argues that ST’s account of limited knowledge of

Ebersole during the course of discovery is inaccurate, directing the court to: (1) Appleyard’s

testimony that Ebersole filled the senior engineering position as of June 21, 2018; (2)

testimony concerning Ebersole’s involvement in supervising employees engaged in the

“ongoing work on developing certain alternative chip designs”; (3) Ebersole’s role in

creating a “IntelliGen Technology Update” document explored by ST during Appleyard’s

testimony; and (4) Ebersole having negotiated an agreement with a company engaged in

“alternative chip design research.” (ABS’s Opp’n (dkt. #369) 3; see also id. (referring to

Lightner’s testimony describing Ebersole’s role).)

       In light of these disclosures and Appleyard’s possible conflict, ABS’s disclosure of

Ebersole as a person with relevant knowledge appears somewhat justified. Still, the court

is also sympathetic to ST’s position of being blind-sided by the addition of a new witness

at the close of discovery. Accordingly, the court is inclined to grant this motion unless

ABS can satisfy the court that Dr. Appleyard is truly unavailable, even by live video

conference at trial or video deposition in advance of trial. If ABS can meet that steep

burden, then the court will deny the motion but require ABS to: (1) make Ebersole

available for a deposition, video or telephonic if that is preferred by ABS; and (2) limit

Ebersole’s areas of expert testimony to those already addressed by Appleyard, unless ST

opens the door to more.

       Accordingly, this motion is RESERVED pending an update on Appleyard’s actual

availability and arguments at the FPTC.


                                             38
     B. Motion to Exclude Enablement-Related Fact Testimony (dkt. #328)

       This motion concerns the remanded enablement claim in ABS I. As context, the

Seventh Circuit concluded that the jury’s finding -- that independent claim 1 is enabled

but dependent claim 2 is not -- was inconsistent, and, therefore, remanded for a new trial

“on this aspect of the case.” ABS Glob., Inc. v. Inguran, LLC, 914 F.3d 1054, 1076-77 (7th

Cir. 2019). During trial in ABS I, ABS solely relied on its expert Dr. Paul Robinson in

support of this counterclaim and defense. Now, in preparing for the second trial on

remand, ABS has disclosed Dr. David Appleyard as a fact witness with testimony relevant

to this defense.20

       ST seeks to strike this testimony on essentially three bases: (1) ABS’s disclosure of

Appleyard on June 12, 2019, as a fact witness at trial on the issue of enablement is unfair

give that ABS chose in ABS I not to call fact witnesses and should not now get a complete

“do over”; (2) despite ABS’s offer to produce Appleyard for a deposition on this topic, ST

and its expert Dr. Nolan do not know the content of his testimony; and (3) either

Appleyard’s testimony is not relevant because ABS admits that it was not aware of the ’987

patent until after it had developed the GSS technology, or if relevant, then it is

impermissible expert testimony.

       As for the first basis for excluding enablement-related fact testimony, while ABS did

not ultimately choose to call fact witnesses for its enablement defense at trial in ABS I,

ABS had disclosed three witnesses “having knowledge of ABS’s laser-based method for



20
  In light of ABS’s opposition to ST’s motion to strike Matthew Ebersole’s testimony on the basis
that Appleyard may not be available to testify at trial, perhaps this motion is now moot, but the
court will address it given the possibility that ABS is mistaken about Appleyard’s availability.

                                               39
producing sexed semen” (ABS’s Opp’n (dkt. #383) 5.) All three witnesses -- Dr. Lightner,

Dr. Faust and Mr. Schilffarth -- are no longer employed with ABS.21 In its June 12, 2019,

letter to ST notifying it of ABS’s plan to call Dr. Appleyard to provide enablement-related

fact testimony, ABS explained that it intended to call Appleyard in place of Dr. Faust and

Mr. Schilffarth.    While ABS disclosed these individuals as people with knowledge, it

contends, is relevant to the enablement defense, and both were deposed about this

knowledge, ABS did not have to provide enablement-related testimony at the prior trial.

       In support of its motion, ST argues generally that it would be unfair for ABS to

introduce any new evidence during this trial, especially given that the case was remanded

because of an inconsistent jury verdict, and not because of an evidentiary ruling error on

the part of the court. In support of this position, ST directs the court to its statement

during the claims construction hearing in February after ABS suggested that it may need

more time to prepare for the ’503 trial on remand, “[t]hat’s silly . . . . You were in trial.

You tried those issues. You’re ready to go.” (2/8/19 Hr’g Transcript (dkt. #245) 158.)

While the court believed (and still believes) that the trial of invalidity based on a lack of

enablement of the ’987 patent should be straight-forward given the fact that the parties

have already tried this defense, the court did not intend for this statement to foreclose the

introduction of new evidence. As ABS explains in its opposition, “courts have consistently

held that parties may present different evidence in a retrial than was presented in the first




21
  ABS clarifies that while Dr. Lightner has left the company, he is expected to testify voluntarily,
but given his role as Chief Science Officer, he “did not have the level of direct experience with the
development of the technology that, for example, Dr. Faust or Dr. Appleyard did.” (ABS’s Opp’n
(dkt. #383) 11.)

                                                40
trial.” (ABS’s Opp’n (dkt. #383) 14 (citing cases).) The court, therefore, rejects a general

prohibition on new evidence, assuming ABS properly disclosed that evidence or testimony

during discovery in ABS I.

       That brings us to a problem specific to Dr. Appleyard, since he was not involved in

ABS I. As such, he necessarily was not disclosed as a witness, full-stop, and certainly not

disclosed as a witness with special knowledge relevant to the enablement defense to the

’987 patent. ABS explains, however, that the witnesses that were disclosed in ABS I and

provided deposition testimony about the development of the GSS system -- the topic which

ABS seeks to have Appleyard provide testimony -- are no longer employees, and, therefore,

are unavailable to provide this testimony during the retrial. To ameliorate against any

prejudice to ST, ABS reasonably offered in June, approximately three months before trial,

to present Appleyard for a two-hour deposition, but ST declined that offer on the basis

that it would still be prejudiced having to devote time to deposing Appleyard rather than

prepare pretrial submissions. While the court is sympathetic to ST’s predicament, it also

strikes the court as overly rigid given the resources of both parties. Assuming Appleyard is

still available for a deposition, and that the scope of his testimony is limited to the areas

explored in Dr. Faust’s and Mr. Schilffarth’s prior depositions, the court is inclined to find

that this offer ameliorates any remaining prejudice to ST.

       Still, ST challenges the relevance of Appleyard’s testimony, arguing that “factual

testimony would be relevant to enablement only if the witness was personally involved

with developing the accused product and had read the patent specification at issue.” (ST’s

Mot. (dkt. #328) 10.) From this, ST argues that because there is no dispute that the GSS


                                             41
technology was developed before ABS became aware of the ’937 patent, Appleyard or other

fact testimony by ABS employees is not relevant to the enablement defense. ST’s framing

of the evidence relevant to ABS’s enablement defense is too narrow. As ABS explains in

its opposition, “Dr. Appleyard will provide testimony that ABS devoted well over a year of

research to the various obstacles that arose in developing a system to produce sexed semen

by photo-damaging undesired cells.” (ABS’ Opp’n (dkt. #383) 9.)22 ABS contends that

this testimony is relevant to “show that nothing in the ’987 patent remotely touches on

how to solve any of the problems encountered by ABS in developing its GSS system.” (Id.)

This evidence would, therefore, appear relevant to the jury, at least for context, in

determining whether, “at the time of filing the application, one skilled in the art, having

read the specification, could practice the invention without ‘undue experimentation.’”

Cephalon, Inc. v. Watson Pharms., Inc., 708 F.3d 1330, 1336 (Fed. Cir. 2013).

       For these reasons, ST’s concern that Appleyard’s testimony will actually constitute

impermissible expert testimony also falls flat. If Appleyard’s testimony is limited to the

topics described in ABS’s opposition, then it fairly falls within the scope of permissible fact

testimony. While the court is inclined to deny this motion -- assuming Appleyard is still

available to be produced for a short deposition and his testimony is limited to the topics

explored in depositions of Faust and Schilffarth -- the court will RESERVE pending further

discussion at the FPTC.




22
  ABS also explains that regardless of this court’s ruling on this motion, Appleyard will testify as
to the development of the GSS system in support of a finding that the commercial success of the
GSS system is the result of multiple factors, including technical features not covered by the
Cytonome patent, ignoring that this testimony will not be relevant until the damages phase of trial.

                                                42
   C. Motion to Exclude Opinion Testimony of Dr. Charles Ostermeier (dkt.
      #333)

       In addition to the patent claims, ABS is also pursuing a breach of contract

counterclaim, based on ST’s alleged failure to provide sorted semen straws “containing a

Purity of approximately 87% but in no event, less than 85% Primary Gender sperm,” as

required under the parties’ 2012 agreement. However, in its opinion and order on the

parties’ cross motions for summary judgment, the court rejected ABS’s claim based on ST’s

failure to use a different method for measuring purity, one based on the “ddPCR tests,”

but did allow ABS to proceed on a claim based on whether ST “fudged” its compliance

data. (4/29/19 Op. & Order (dkt. #280) 56-60.)

       Nevertheless, ST seeks to exclude ABS’s expert Charles Ostermeier from testifying

at all on its breach of contract counterclaim on the basis that: (1) his testimony primarily

concerns a theory based on ST’s use of an inadequate testing method already rejected by

this court; and (2) his testimony on other topics is either not helpful to the jury or does

not rest on any specialized knowledge or skill, and instead rests simply on “common sense.”

       For its part, ABS concedes that much of Ostermeier’s opinion is no longer relevant

given the court’s ruling on summary judgment, but contends that Ostermeier also offers

relevant testimony, drawing on his scientific expertise in support of the remaining claim

that “the gender purity data reported to ABS by ST was unreliable and inaccurate, ‘even

based on the methodologies employed by ST,’ i.e., even based on the flow cytometry

reanalysis. (ABS’s Opp’n (dkt. #378) 8 (emphasis omitted) (citing Ostermeier Rept. (dkt.

#142) ¶ 590).)

       In the end, the parties appear to disagree as to whether four areas of planned

                                            43
testimony constitute expert opinion and/or would be helpful to the jury.           The court

addresses each challenged opinion in turn. First, Ostermeier reviewed “data observed in

2014 and 2017 from ABS customers of ST sorted sexed semen, revealing that the

percentage of female births was much lower than 8% in many instances,” and he opined

that “there is no biological reason that would explain the low results reflected in the real

world data,” specifically rejecting any theory that impaired or dead sperm could result in

the discrepancy between ST’s reported purity numbers and customers’ experiences. (ABS’s

Opp’n (dkt. #378) 8 (citing Ostermeier Rept. (dkt. #142) ¶ 81; Ostermeier Suppl. Rept.

(dkt. #230-1) ¶ 9).) The court finds this testimony is relevant and properly draws on

Ostermeier’s expertise.

       Second, after reviewing ST internal documents raising concerns about the purity test

results, Ostermeier opines that “the combination of a methodology that calls for subjective

judgments and incentive payments tied to how often a sample passes under the given

subjective metric is scientifically unsound,” and could explain results overstating the actual

purities. (Ostermeier Rept. (dkt. #142) ¶ 567.) In contrast, ABS contends that this

opinion rests on Ostermeier’s scientific experience and understanding of internal ST emails

containing “scientific discussion among scientists.”       (ABS Opp’n (dkt. #378) 11.)

However, ABS’s mere labeling of these emails as “scientific” does not render Ostermeier’s

speculation that ST employees may have been motivated by financial incentives in fudging

the test results within the scope of his expertise. Indeed, the court reviewed these same

emails at summary judgment, and did not find the content difficult to unpack. As such,

the court agrees with ST that Ostermeier’s opinion expressed in paragraph 567 of his


                                             44
original opinion is out. That said, Ostermeier may describe ST’s testing method and how

it relies on subjective judgments to measure purity.

       Third, in paragraph 570 of his report, Ostermeier reviews ST internal documents

and concludes that purity results that report a high percentage of “exactly 87%” are

suspicious. (ABS’s Opp’n (dkt. #378) 12 (citing Ostermeier Rept. (dkt. #142) ¶¶ 569-

70).) From this, Ostermeier opines, “the statistic suggests that the results were unreliable,

because greater variability in the results would be expected.” (Id.) ST contends that this

testimony is simply a regurgitation of the ST internal documents, some of which describe

a November 2015 internal audit that reached the same conclusion as Ostermeier. While

the court agrees with ST that this opinion is somewhat duplicative of the underlying

documents Ostermeier reviewed, he nonetheless draws on his scientific expertise to explain

that one would normally see greater variability, and places a gloss on the internal

documents, which could assist the jury. Accordingly, the court will not strike this portion

of Ostermeier’s report.

       Fourth, ST challenges Ostermeier’s opinion that ST’s misreporting quality control

test data given to ABS is “inconsistent with scientific principles.” (ST’s Mot. (dkt. #333)

6, 12-13.) Here, the court agrees with ST that the conclusion that lying about test reports

is not consistent with scientific principles rests on common sense, and, therefore, is not

helpful to the jury. The court, therefore, will grant this portion of the motion, excluding

his opinion.

       One final note: in its opposition, ABS also argues that Ostermeier should be allowed

to describe the ddPCR tests -- the alternative method for measuring purity underlying


                                             45
ABS’s broader breach of contract counterclaim.       While this court rejected this broader

breach of contract counterclaim at summary judgment, ABS argues that “[t]hose test

results, even if not ‘more reliable and accurate’ for determining purity than the flow

cytometry reanalysis ST historically used, are still relevant as to whether ST did the

reanalysis tests correctly and without bias.” (ABS’s Opp’n (dkt. #378) 9.) Assuming that

this testimony all fell within the scope of the broader breach of contract counterclaim for

which the court granted ST summary judgment, ST may not have anticipated this angle or

opening in bringing its motion. The court is skeptical that mention of the ddPCR tests

meet the requirement of Rule 403. Nonetheless, the court will reserve on this specific issue

pending a response from ST during the FPTC. Accordingly, this motion is GRANTED IN

PART, DENIED IN PART AND RESERVED IN PART.



   D. Motion to Try Exclude Opinion Testimony of ABS’s Damages Expert
      Carrier Distler (dkt. #335)

       In this motion, ST seeks to exclude testimony of ABS’s damages expert Carrie

Distler concerning the antitrust-related jury findings and post-trial injunction from the

parties’ prior litigation. ST argues that this testimony should be stricken as unreliable.

Specifically, ST challenges Distler’s opinion that “the prices ST charged ABS under the

2012 Semen Sorting Agreement at issue in the prior case . . . were ‘artificially inflated’ as

a result of ST’s monopoly power.” (ST’s Mot. (dkt. #335) 2.) ST explains that while the

prior jury found ST possessed monopoly power, the jury was not asked and did not find

supracompetitive prices, as this court acknowledged in its post-trial injunction ruling in the

’503 case. (Id. (citing 3/31/17 Op. & Order (’503 dkt. #772) 69-70).) ST also argues that


                                             46
because Distler did not conduct her own analysis of the prices in the 2012 Agreement, her

conclusion that the pricing was artificially inflated is unsupportable. The court generally

agrees.

          In response, ABS primarily argues that the 2012 Agreement is an inappropriate

basis for Malackowski’s royalty analysis, full stop. Fair enough, but nothing in ST’s motion

precludes Distler from offering this opinion, assuming supported by admissible reasons.

Instead, ST’s motion addresses whether ABS may introduce the prior jury’s antitrust

finding and whether that finding forms a sufficient basis for Distler to opine that the

pricing in that agreement is suspect. At one point, ABS appears to concede that Distler

will not be asked to testify that ST’s position as a monopolist impacted its bargaining

power, but will instead “limit Ms. Distler’s relevant testimony to discussing the reasons

why Mr. Malackowski’s use of the 2012 Agreement as a starting point (to the extent he is

permitted to rely on it) is not a reliable way to assess damages for any infringement of the

Cytonome patents.” (ABS’s Opp’n (dkt. #377) 8.) However, later in its opposition ABS

hints that Distler will testify that ST’s maintaining a monopoly “is associated with . . . its

imposition of anticompetitive contracting terms to maintain its monopoly.” (ABS’s Opp’n

(dkt. #377) 9.) To the extent ABS seeks to introduce the prior jury’s antitrust finding and

to have Distler rely on that finding, then, as explained above in the motion to exclude

Malackowski’s testimony on the 2012 Agreement, ABS should make a proffer at the FPTC.

If not expressly approved at that time by the court, Distler may not testify on this subject

unless ABS seeks advance approval outside of the presence of the jury. (See supra Op. §

I.D.3.)


                                             47
       As such, this motion is GRANTED Distler may not mention the prior jury’s

antitrust finding or rely on that finding to critique Malackowski’s analysis except as

expressly approved by the court. Nothing about this decision, however, precludes Distler

from offering other reasons why the 2012 Agreement is an inappropriate starting point for

or input in Malackowski’s analysis.



   E. Motion to Exclude Opinion Testimony of ABS’s Expert Dr. Dino Di Carlo
      Related to Obviousness (dkt. #338)

       ST seeks to exclude the testimony of ABS’s technical export Dino Di Carlo, Ph.D.,

on obviousness. As ST explains in its brief, Di Carlo’s report primarily addresses his

opinion that the patents-in-suit are invalid as anticipated by certain prior art references.

With reference to Claims 1 and 15 of the ’476 patent and Claim 14 of the ’309 patent,

DiCarlo also states that the analyzed claim “would have been obvious in view of [the

primary reference], alone and/or . . . in view [of another prior art reference].” (ST’s Mot.

(dkt. #338) 8-9 (citing Di Carlo Rept. (dkt. #129) ¶¶ 338, 862, 1187, 1576, 1641, 1671).)

For Claim 11 of the ’476 patent, ST contends that Di Carlo’s analysis -- limited to three

paragraphs -- simply lists prior art references “without providing any of the necessary

‘rational underpinnings’—namely, why and how a person skilled would combine the

references to achieve the invention.” (Id. at 10 (citing KSR Int’l Co. v. Teleflex, Inc., 550

U.S. 398, 418 (2007); Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1573 (Fed. Cir.

2008)).) As such, ST contends that this analysis is too conclusory to be helpful to the jury

and should be excluded. (Id. at 7 (citing Innogenetics, 512 F.3d at 1573).)

       In response, ABS argues that ST improperly focuses on the format of Di Carlo’s


                                             48
report, not the substance. Generally, ABS criticizes ST for failing to consider DiCarlo’s

entire report rather than just the isolated paragraphs in which he offers his conclusions

about obviousness.    Specifically, ABS points to three sections of the report: (1) a

background discussion of each prior art reference, though ABS acknowledges that in light

of the court’s summary judgment decision (and in effort to streamline the case) only three

prior art references remain -- Weigl, Nieuwenhuis 2001 and Nieuwenhuis 2003; (2) an

element-by-element comparison of each of the “primary” prior art references to each of the

claims at issue -- only four of which remain, Claims 1, 11 and 15 of the ’476 patent and

Claim 14 of the ’309 patent; and (3) the summative obviousness section for each patent,

which are the lone paragraphs on which ST bases its motion. (ABS’s Opp’n (dkt. #379)

4-5.)

        Consistent with ST’s organization, ABS then explains how Di Carlo reaches his

obviousness conclusion with respect to Claim 11 of the ’476 patent to Claims 1 and 15 of

the ’476 patent, and to Claim 14 of the ’309 patent. With respect to Claim 11 of the ’476

patent, ABS directs the court to Di Carlo’s analysis of how the Hara prior art reference

provides the “missing information” -- namely, a “primary sheath flow channel divides into

a first subchannel and second subchannel upstream of the primary focusing region” -- and

also, with respect to the same discussion for each of the primary prior art references,

explains how one skilled in the art would combine these references, and why one skilled in

the art would have been motivated to do so. (Id. at 7-13.)23 As for the remaining claims



23
   ABS also clarifies that Di Carlo is not relying on Micronics 2001 to provide the “missing
information,” thus mooting part of ST’s argument.

                                            49
in-suit, Di Carlo’s report provides sufficient detail as to the relevance of Weigl to support

his obviousness conclusion. (ABS’s Opp’n (dkt. #379) 14-16; see also id. 11.) See Game &

Tech. Co. v. Activision Blizzard Inc., 926 F.3d 1370, 1381 (Fed. Cir. 2019) (“[A] patent can

be obvious in light of a single prior art reference if it would have been obvious to modify

that reference to arrive at the patented inventions.”).

       Based on a review of Di Carlo’s entire report, and not just those discrete paragraphs

highlighted by ST, the court concludes that Di Carlo’s obviousness opinions are not

conclusory. Therefore, this motion is DENIED.



   F. Motion to Exclude Testimony Regarding Design Arounds and Non-
      Infringement (dkt. #344)

       This motion concerns testimony about design-arounds and non-infringing

alternatives. ST seeks an order that would (1) exclude any testimony that ABS designed

around the asserted patents on the basis that its fact witnesses invoked attorney-client

privilege in refusing to answer questions as to whether the single sheath chip or SSC-B chip

are design-arounds; and (2) limiting any evidence or testimony about non-infringing

alternatives to the damages phase, on the basis that this evidence is only relevant to that

phase, and, even then, should be limited to expert testimony.

       In response, ABS points out several flaws in ST’s arguments. First, with respect to

the design-around argument, while ABS witnesses invoked privilege in refusing to answer

the ultimate question of whether a particular chip constituted a design-around, these

witnesses -- in particular, Dr. Lightner, Dr. Appleyard, and Dr. Xia -- provided extensive

testimony as to these new designs, how they compared to the GSS chip, and how they


                                             50
compared to each other. More specifically, they testified that the “the single sheath chip

[is] essentially the same as the [GSS] chip . . . with that outer loop deleted,” and the SSC-

B chip differed from the single sheath chip design because in the SSC-B chip “the side

tapering . . . starts and ends at the same points as in the ramp structure.” (ABS’s Opp’n

(dkt. #344) 8.)

       Accordingly, ABS may present testimony as to how the designs differ, allowing a

reasonably jury to infer that ABS intentionally attempted to design around the alleged

infringing GSS chip for purposes of determining whether any infringement was willful. Of

course, as ABS acknowledges in its opposition, it will not be allowed to “present any

testimony at trial that its witnesses refused to provide during discovery on grounds of

privilege [or] disclose any privileged information about the [single sheath] and SSC-B

chips.” (Id. at 13.) Finally, while the court will not exclude testimony about design-

arounds, this testimony is only relevant to the willfulness phase of trial, as both parties

acknowledge.

       Second, as for evidence and testimony about noninfringing alternatives, ST argues

that this evidence should be limited to the damages phase, and even then, should only be

offered through expert testimony. Unsurprisingly, ABS disagrees with both positions. ABS

argues that this evidence is relevant to commercial success -- a secondary consideration for

obviousness -- to rebut Dr. Vacca’s testimony that ABS’s embodiments of the patent-in-

suit are commercially successful. Specifically, ABS argues that the SSC-B chip, as a non-

infringing alternative, “show[s] that there is no ‘nexus’ between the any allegedly patented

features of the chip and the success of ABS’s products because ABS could produce the


                                             51
products just as well by using a non-infringing alternative.” (ABS’s Opp’n (dkt. #344)

14.) The court is inclined to agree. If ST opens the door by offering testimony as to the

commercial viability of the GSS or single sheath chip, then the court is inclined to allow

ABS to present evidence that SSC-B is a noninfringing alternative. Since ST did not front

this argument in its motion, however, the court will RESERVE on this portion of the

motion pending further argument at the FPTC.

       As for ST’s argument that this testimony should only come in through an expert,

the court disagrees. While the infringement analysis should be left to an expert, ABS is

free to present fact testimony relevant to this inquiry, particularly testimony within the

personal knowledge of ABS employees concerning the features or elements of the purported

non-infringing alternatives. Accordingly, this portion of the motion will be denied.

       For these reasons, this motion is DENIED IN PART AND RESERVED IN PART.



   G. Other Motions in Limine (dkt. #341)

       1.   Bar evidence, testimony or argument about ST being a monopolist, etc.

       ST seeks to bar any reference to ST being a “monopolist and/or maintaining

monopoly power through anticompetitive means, specifically including through any

purportedly anticompetitive or otherwise monopolistic aspect of the 2012 Semen Sorting

Agreement.” (ST’s Mot. (dkt. #341) 2.) ST argues that “the antitrust-related jury findings

and injunction from ABS I have no bearing on any issue presently in dispute,” and that

introduction of such evidence, testimony or evidence would be to “inflame the jury and

cloud the issues.” (Id. at 3.) In response, ABS “agrees that, during the liability phase, the

fact that ST is an adjudicated monopolist that has maintained its monopoly through

                                             52
unlawful exclusionary conduct should not be relevant to any issue the jury will be asked to

decide.” (ABS’s Opp’n (dkt. #385) 6.) But even then, ABS maintains that if ST opens

the door by “suggesting that ST’s success has been built on ingenuity and risk-taking,” then

ABS argues than it “ought to be entitled to expose, through cross-examination, that

whatever might have led to its successes in the company’s early years, it engaged in

unlawful, anticompetitive conduct starting in 2012 to maintain its monopoly.” (Id. at 7.)

       For reasons already explained in addressing ABS’s motions, the court is skeptical

that any finding or monopolistic behavior – which the jury in ABS I found was limited to

locking its customers as potential competitors) into long-term, non-compete agreements –

is likely to be substantially less relevant than it is to be confusing and unfairly prejudicial

to this jury. Regardless, the court agrees that ST would have to open the door significantly

more than claiming ingenuity and risk-taking to warrant introduction of the jury’s antitrust

finding. General, contextual testimony about ST’s history and innovation in sex-sorting

of bull semen would certainly not be opening the door.           Instead, ST would have to

introduce testimony specifically about the reasons for ST’s dominance after 2012 before

that door could arguably even be considered ajar. Even so, ST is warned to tread carefully

in introducing any evidence on this topic. The court, therefore, will GRANT this motion

with respect to the liability phase of trial, although ABS may argue at side bar or preferably

at a break in the trial that introduction of this evidence is warranted if it believes in good

faith that ST has actually opened the door.

       With respect to the damages phase, ABS contends that introduction of this evidence

is necessary to poke holes at ST’s expert’s damages opinion, premised in part on the 2012


                                              53
Semen Sorting Agreement. For the reasons explained in deciding the Daubert challenges

to Malackowski’s and Distler’s opinions, the court will GRANT this motion, with the

caveat that ABS may make a proffer at the FPTC as to specific testimony that might be

introduced through Distler.


          2. Bar evidence, testimony or argument that ST had improper or
             anticompetitive motives for bringing ’446 action

          The second motion also concerns monopoly references. In this one, ST seeks an

order barring ABS from introducing evidence or testimony or otherwise arguing that ST

had an improper or anticompetitive motive for bringing the ’446 lawsuit. ABS does not

oppose this motion if “narrowly framed.” As such, this narrow motion -- precluding ABS

from introducing evidence or argument that ST brought the ’466 case for anticompetitive

or improper reasons -- is GRANTED AS UNOPPOSED.


          3. Bar evidence, testimony or argument that that ABS’s GSS system
             provides a “choice” that frees consumers from an unlawful monopolist

          Finally, on the same general topic of references to ST being a monopolist, ST also

seeks to bar any evidence, testimony or argument that “ABS’s GSS chip provides a ‘choice’

that frees consumers from an unlawful monopolist.” (ST’s Mot. (dkt. #341) 7.) ST argues

that this “‘customer choice’ theme is irrelevant and prejudicial.” (Id.) ST also argues that

the jury in ABS I implicitly rejected this theory in their finding that there was no antitrust

injury.

          In response, ABS argues that it should be allowed to introduce evidence that ST was

the “sole supplier” (without labeling it a “monopolist”) and that ABS’s introduction to the



                                              54
market provided consumers a choice for at least two reasons: (1) ST’s role as a sole supplier

helps explain ABS’s reasons for not investigating purity concerns earlier, thus rebutting

ST’s defenses of mitigation and waiver to ABS’s breach of contract counterclaim; and (2)

ABS’s success in the market could be due to consumer-excitement about a second option

and not due to the patented invention, relevant to a secondary consideration of

obviousness. While the court is concerned about the potential to confuse this jury, there

is obviously some merit in ABS’s position as well. Accordingly the court will RESERVE on

this motion pending further argument at the FPTC.


        4. Bar evidence, testimony or argument that mentions the alleged
           “sabotage” or contamination of ABS’s semen extender by chloroform

       Shifting away from the monopoly category of motions, ST seeks to bar any reference

to alleged “sabotage” or contamination of ABS’s semen extender by chloroform, including

any mention of police involvement or the suspicion that an ST employee was involved. ST

explains that in July 2017 about ST’s alleged quality control breach, Jesus Martinez, ABS’s

Global Director of IntelliGen Technologies, claimed that ABS’s quality control

investigation was prompted by suspected “sabotage” of an extender fluid used in ABS’s

conventional semen product. ABS had contacted the police, but the investigation did not

result in any finding that an ST employee was involved in any alleged sabotage. ST

contends that this evidence should be excluded because the allegations are unfounded,

irrelevant and prejudicial.

       In response, ABS argues that its discovery in May 2017 that a large quantity of its

conventional semen extender had been contaminated with chloroform is relevant to its


                                             55
breach of contract counterclaim. ABS provides additional context, namely that this semen

extender was held at ABS’s lab, co-located next to the ST lab at ABS’s Deforest facility.

ABS contends that this discovery prompted it to “take a close look at the product that ST

had been supplying,” and that that review raised concerns about purity, underlying ABS’s

breach of contract counterclaim. (ABS’s Opp’n (dkt. #385) 14.) ABS argues that this

evidence could counter ST’s attempt to “put at issue the timing and motivation of ABS’s

investigation” or any evidence or argument that “ABS made up its breach-of-contract claim

either as a pretext for ending the supply relationship or in response to ST’s complaint in

this case.” (Id.)

       The court agrees with ST that the contamination of the extender with chloroform

is too far afield from ABS’s counterclaim to be relevant, especially given that the

contaminated product was the conventional semen extender, not the sexed semen extender

relevant to ABS and ST’s contractual relationship. Moreover, the mention of possible

sabotage or involvement on the part of ST or its personnel would necessarily be unduly

prejudicial given the lack of relevance.

       If ST introduces evidence or argues that ABS dragged its feet in investigating quality

concerns, then ABS is free to introduce evidence and argument that ABS acted promptly

once it had the means to conduct its own tests, without needing to mention the

contamination. If ST introduces evidence or argues that ABS’s motivations for raising

these counterclaims were improper, then ABS may mention contamination of the

conventional semen extender as the basis for prompting a broader quality control review,

but even then without mentioning any criminal investigation or concerns about sabotage


                                            56
on the part of ST.

       As such, this motion is GRANTED with the caveats noted above.


        5. Bar evidence, testimony or argument that suggests ST is generally
           litigious

       ST also moves to exclude any evidence, testimony or argument that suggests ST is

“generally litigious,” on the basis that doing so it irrelevant, and, even if relevant, should

be excluded under Rule 403. (ST’s Mot. (dkt. #341) 11.) ABS generally agrees with this

motion, but with three caveats.

       First, ABS argues that it should be allowed to introduce evidence of what damages

ST has sought in the past for infringement of its patents, though ABS acknowledges that

it can introduce this evidence without referring specifically to litigation. With respect to

this first caveat, the court agrees with ABS that evidence of ST’s prior positions on licensing

fees could be relevant to the damages phase of trial. As such, in granting this motion, ABS

is not precluded from introducing such evidence without suggesting or arguing this is proof

of ST’s broader “litigiousness” or words to the same offense.

       Second, ABS argues that if ST pursues a “waiver” or “failure to mitigate” defense

with respect to ABS’s breach of contract claim, it should be permitted to argue that “it was

dangerous to raise concerns earlier because ST was the only supplier of sexed semen and

was known to be litigious.”       (ABS’s Opp’n (dkt. #385) 16.)       The court has already

addressed ABS’s ability to introduce evidence that ST was historically the sole supplier of

sorting semen sex technology, and there is no need to address this further. ABS’s interest

in introducing evidence that ST was known to be litigious as a response to a waiver or


                                              57
failure to mitigate defense appears to be a far poorer fit. Nonetheless, the court will

RESERVE on this caveat pending argument and clarification at the FPTC.

       Third, ABS contends that “any relief on this motion should be mutual: just as ST

should not (without opening the door) be referred as a serial litigant, ABS should not be

referred to as having faced infringement litigation with ST before.” (ABS’s Opp’n (dkt.

#385) 15.) This appears to be a reasonable request, but because ABS did not raise this

request in its own motion in limine, the court will RESERVE on this as well, pending

argument at the FPTC.

       For these reasons, this motion is GRANTED IN PART AND RESERVED IN PART.


        6. Bar evidence, testimony or argument that appeals to local prejudice,
           including any reference to ST as “out-of-towners” and ABS being “local”

       ST seeks to exclude any reference to “ST as ‘out-of-towners,’ ‘foreigners,’ or ‘out-of-

state plaintiffs’ and references to ABS as ‘locals’ or being ‘from here’,” on the basis that

such testimony would be improper and highly prejudicial. (ST’s Mot. (dkt. #341) 13.)

ABS does not oppose this motion, other than to note that as it did in ABS I, ABS “expects

to make references to the company’s background and where its witnesses reside, which will

include references to the Madison area.” (ABS’s Opp’n (dkt. #385) 16.)

       This motion is GRANTED AS UNOPPOSED, but witnesses may mention the

location of ABS and counsel may ask where witnesses reside, without stressing that ABS

or the witnesses are “local.”


        7. Bar testimony of experts that exceeds the scope of their reports

       ST next asks the court to apply Federal Rule of Civil Procedure 26(a)(2), and

                                             58
exclude any expert testimony that exceeds the scope of an expert’s report. ABS does not

oppose this motion, other than to note its challenge to Dr. Vacca’s testimony raised in its

motion in limine (dkt. #334), which the court already addressed above. Accordingly, this

motion is GRANTED AS UNOPPOSED.


        8. Bar introduction of advice of counsel opinions other than the written
           opinions produced

       ST seeks to exclude advice of counsel opinions that were not previously produced.

As context, ABS disclosed that it intends to rely on advice of counsel opinions to defend

against ST’s claims of willful infringement, and produced documents Bates labeled

ABS_2017_00087287 to ABS_2017_00088759 for this purpose.                    ST contends that

references by ABS’s counsel during Dr. Lightner’s deposition raised some concern that ABS

may have obtained legal opinions not disclosed to ST during discovery, thus prompting

this motion.

       In response, ABS explains that it produced “every written opinion of counsel that

ABS sought relating to [the Cytonome] patents,” but that it excluded opinions of outside

litigation counsel, and it will not present evidence at trial suggesting that it relied on these

opinions. The court assumes that the references ST makes to Dr. Lightner’s deposition

touches on these non-produced opinions of outside litigation counsel that ABS did not

produce and does not intend to rely on or otherwise introduce at trial.

       As such, ABS does not appear to oppose this motion, but it argues that to the extent

ST also seeks to exclude “internal discussions and deliberations at the company regarding

its legal advice” -- topics explored by ST in depositions -- then ST’s motion reaches too far,


                                              59
and it would oppose a motion to exclude “non-written communications.” (ABS’s Opp’n

(dkt. #385) 18.)

       The court does not construe ST’s motion to seek exclusion of internal

communications about the legal opinions; rather, ST simply seeks to exclude legal opinions

other than the six previously produced by ABS. As such, this motion is GRANTED AS

UNOPPOSED, but this decision does not preclude ABS from introducing evidence of

internal discussions about these legal opinions already disclosed in discovery.


        9. Bar evidence, argument or testimony regarding the Appleyard ’100
           patent or suggesting that ABS does not infringe the patents-in-suit
           because it has obtained a patent on the GSS system

       ST seeks to exclude introduction of an ABS patent, U.S. Patent No. 9,588,100 to

David Appleyard, et al., (the “Appleyard ’100 patent”) that ABS contends covers the

accused GSS system. ST argues that this evidence and any testimony or argument about

it is not relevant, citing Atlas Powder Co. v. E.I. Du Pont De Nemours & Co., 750 F.2d 1569

(Fed. Cir. 1984), in which the Federal Circuit held that a presumption of non-infringement

does not arise from the issuance of a patent on an accused product. Id. at 1580-81. (ST’s

Mot. (dkt. #341) 16.) In addition to arguing that such evidence is not relevant, ST also

contends that the presentation of ABS patents “may unduly distract and confuse the jury.”

(Id. at 17.)

       In response, ABS points out that such evidence may be relevant to a claim of

infringement under the doctrine-of-equivalents, but contends that since ST is not pursuing

such a claim here, it does not oppose the motion to the extent it is limited to its express

language, namely that ABS is precluded from arguing or suggesting that it does not infringe

                                            60
the patents in suit because it has obtained its own patent. (ABS’s Opp’n (dkt. #385) 18-

19.)

       In its motion, however, ST also sought to exclude any reference to the Appleyard

’100 patent. In ABS I, the court barred any “[a]rgument that any patent owned by ABS

negate infringement of the patents asserted by ST in this case,” while allowing ABS to

“generally mention that it had filed for patent applications related to its work on semen

sorting.” (7/27/16 Order (‘503 dkt. #593) 3.) ABS apparently wants to introduce the

same sort of evidence here, but fails to explain why the Appleyard ’100 patent is relevant.

       As such, ST’s motion is GRANTED IN PART AND RESERVED IN PART. The

motion is granted as unopposed as to ST’s request to bar ABS from arguing or suggesting

that it does not infringe because it obtained its own patent; the court will reserve on

whether ABS may mention the Appleyard ’100 patent (or other patents or application)

pending argument at the FPTC.


       10.   Bar evidence, argument or testimony that criticizes the USPTO and
         specifically lack of time, diligence or expertise of examiners

       Next, ST seeks to preclude ABS from offering evidence, argument or testimony that

disparages the USPTO, and specifically, criticizes the USPTO for the amount of time spent

prosecuting patents or notes the duration of examination or other concerns. ABS does not

oppose this motion. Accordingly, this motion is GRANTED AS UNOPPOSED.


       11. Bar evidence, argument or testimony of claims or defenses dismissed
         before trial

       In this motion, ST seeks to exclude any evidence, argument or testimony of claims



                                            61
or defenses dismissed -- either by the court at summary judgment or by waiver or

stipulation -- prior to trial. ST lists a number of withdrawn and dismissed claims and

defenses by the parties and by the court. (ST’s Mot. (dkt. #341) 20-22.)

       In response, ABS agrees that these dismissed claims and defenses should not be

introduced in the liability and damages phase, although it contends that reference to the

dismissed claims may be relevant to the willfulness phase. (This assumes that willfulness

is tried separately; if it is tried as part of damages, then ABS would seek to introduce it at

that time.) Specifically, ABS argues that the dismissal of five of ST’s asserted patents from

this case is relevant to willfulness, because it shows “the reasonableness of ABS’s good faith

belief that it was not infringing any valid ST patent.” (ABS’s Opp’n (dkt. #385) 20.)

       Accordingly, as for the liability and damages phases of trial, this motion is

GRANTED AS UNOPPOSED. Neither party may reference dismissed claims or defenses

during those phases of trial. As for the willfulness phase, the court will RESERVE on this

portion of the motion pending a specific proffer as to what ABS would propose to introduce

at the FPTC.


        12. Bar any non-disclosed noninfringement or invalidity argument or
          prior art reference

       ST moves to exclude ABS “from introducing evidence, making arguments or offering

or eliciting testimony referring to any non-infringement argument, invalidity argument or

purported prior art that it failed to disclose in its invalidity contentions or expert reports.”

(ST’s Mot. (dkt. #341) 22.)

       ABS does not oppose ST’s motion to the extent that it seeks to preclude


                                              62
introduction of any expert theories not previously disclosed (similar to ST’s motion in

limine no. 7 above), or any invalidity theories or arguments. ABS, however, argues that

ST’s motion as to ABS’s non-infringement arguments is unsupportable. This argument is

more fully flushed out in response to ST’s motion in limine no. 16, in which it seeks to

exclude any evidence or argument that ABS does not infringe the Cytonome patents. The

court, therefore, will address this portion of the motion below.

       As such, ST’s motion barring ABS from introducing an invalidity argument not

disclosed in its invalidity contentions or prior art not disclosed in invalidity contentions or

expert reports is GRANTED AS UNOPPOSED. As for any bar to ABS introducing non-

infringement arguments, that portion of the motion is DENIED for the reasons explained

below on ST’s motion in limine no.16.


        13. Bar evidence, argument or testimony inconsistent with the court’s
          claim construction

       ST seeks an order precluding ABS from introducing any evidence, testimony or

argument that is contrary to or inconsistent with the court’s claim constructions. In its

motion, ST highlights certain testimony of the Cytonome inventors, Drs. Gilbert and

Bunner, arguing that this testimony is not relevant and prejudicial because it uses a

“definition of ‘focusing’ . . . that encompass the disclaimed sample injection.” (ST’s Mot.

(dkt. #341) 26-27.) In response, ABS does not oppose this motion, but argues that ST’s

characterization of Drs. Gilbert and Bunner’s deposition testimony is incorrect. Rather

than attempt to parse the parties’ arguments in this motion in limine, the court will instead

decide which portions, if any, of Drs. Gilbert and Bummer’s deposition testimony is


                                              63
contrary to or inconsistent with the court’s claim construction of “focusing” in the context

of ruling on objections to deposition designations.

       As such, this motions is GRANTED AS UNOPPOSED, but without prejudice to

ABS designating deposition testimony and ST offering objections.


        14. Bar any reference to ST’s infringement claims foreclosed by the
          court’s claim construction and summary judgment opinion

       ST also seeks an order excluding any reference to ST’s infringement claims

foreclosed by the court’s claim construction and summary judgment opinion, on the basis

that such evidence is not relevant and would confuse the jury. In response, ABS argues

that ST’s motion is overbroad, pointing to areas ABS wishes to explore at trial.

       First, ABS contends that ST’s expert Dr. Vacca’s previously disclosed opinions are

relevant to ST’s infringement claims. Specifically, ABS argues that it should be allowed

“to explore any opinion Dr. Vacca has offered that conflicts with or casts doubt on opinions

he offers at trial, regardless of whether those opinions were offered in connection with a

specific issue that remains in this case.” (ABS’s Opp’n (dkt. #385) 28.) As alluded to

above in ABS’s motion for clarification of the court’s claim construction order, ABS points

to Vacca’s opinion that Detail B of ABS’s GSS chip, which Vacca identified as the first

focusing region -- a position rejected by the court in light of its claim constructions, “meets

the ‘extending downstream’ limitation because it is a ‘region adjacent to and downstream

from a sample injection site.’” (Id.)

       The court agrees that excluding any reference to previously-proposed theories of

patent claims does not preclude ABS from impeaching Vacca based on prior, inconsistent


                                              64
opinions he may have previously expressed. In other words, if Vacca testifies that the

“extending downstream” limitation is satisfied in a way that conflicts with any of his earlier

descriptions as to how the patented invention functions, ABS may cross-examine him

based on those descriptions. What ABS may not do is impeach Vacca with an earlier

interpretation of the patent claims that has been subsequently rejected by the court. In an

abundance of caution, ABS may want to request a side-bar before exploring any opinions

not offered by ST in support of its infringement claim at trial.

       Second, ABS argues Vacca’s prior opinion that “the sample is focused in all four

directions at Detail B (and again from above at Detail C)” is relevant to damages, since ST

would “necessarily” only be able to seek “a royalty based on any incremental contribution

of adding a third or fourth element in the region at Detail D.” (ABS’s Opp’n (dkt. #385)

29.) Before deciding whether this reading of Vacca’s prior opinion is accurate or relevant

to any damage issue, the court will allow ST to respond at the FPTC.

       Third, ABS seeks to introduce Vacca’s position that the ramp and taper in Detail D

together constitutes the second focusing region, rather than his current view that the ramp

is one region and the taper is the second. The court is hard-pressed to understand how

Vacca or another witness could be impeached based on a prior, alternative position that the

ramp and taper were one region simply because the court rejected it. As such, the court

will grant this portion of the motion, but will reserve pending further argument at trial.

       As set forth above, this motion is GRANTED IN PART, DENIED IN PART AND

RESERVED IN PART. If Vacca opens the door by testifying at trial in a way that conflicts

with prior descriptions of the patented inventions offered in his reports, ABS is free to


                                             65
impeach him by referencing those descriptions, but not alternative opinions now rejected

by the court unless specifically proffered and approved outside the presence of the jury. In

particular, the court reserves on the relevance of the prior opinion referenced above for

further discussion at the FPTC.


        15. Bar argument or evidence disputing ABS’s admission that it did not
          discount the price of straws of ST-produced semen due to alleged
          quality-control defect

       In this motion, ST seeks an additional concession from ABS that it will not

introduce evidence or otherwise argue that it discounted the prices of ST-produced semen

straws due to alleged quality-control defects. In its response, ABS assures ST again that it

will not, and also points out that this motion is unnecessary. While the court agrees that

it was unnecessary, it will nonetheless GRANT IT AS UNOPPOSED.


        16. Bar argument or evidence that ABS does not infringe the Cytonome
          patents

       Finally, ST moves in limine for an order excluding any argument or evidence that

ABS does not infringe the Cytonome patents.         At first glance, as ABS points out in

response, this seems to be an untimely motion for summary judgment. Regardless, the

motion lacks merits.

       In light of the court’s summary judgment and claims construction order, ST

represents that it will pursue two infringement theories with respect to each of the two,

remaining patents: (1) for the GSS chip only, Detail C is the primary focusing region or

first focusing step and either the ramp of taper in Detail D is the second focusing region or

step; and (2) for both the GSS chip and the single sheath chip, the ramp is the first primary

                                             66
focusing region or first focusing step and the taper is the second focusing region or step.

ST maintains that ABS’s expert Dr. Di Carlo did not offer a non-infringement theory if

Detail C (in the GSS chip) is the primary focusing region or first focusing step, or opine

that the ramp and taper cannot constitute two regions or fulfill two steps.

       In a lengthy response, ABS both challenges ST’s position that ABS is required to

put forth evidence of non-infringement affirmatively and ST’s argument that ABS has

failed to disclose expert testimony to address ST’s current infringement theories as

described above. A lot of ABS’s response concerns ST’s changing infringement contentions

and ABS’s position that ST failed to disclose either of its current contentions before the

opening expert reports on liability were due. The court credits this argument to a certain

extent, but also recognizes that both sides are adapting their respective positions in light

of the court’s opinion and order on summary judgment and claims construction. More to

the point, ABS acknowledges that in his August 27, 2018, report, Dr. Di Carlo did address

an alternative theory where the ramp and taper are “not considered together as a secondary

focusing region, pointing out that this would be inconsistent with other statements in

Vacca’s report. (Di Carlo Rept. (dkt. #132) ¶ 329.) Di Carlo also opined that “the

connected ramp and taper elements . . . together form a single focusing region.” (Dec. 11,

2018 Rept. (dkt. #251) 28 n.76.) Moreover, with respect to the infringement theory for

the GSS chip, where Detail C is the primary focusing region or first focusing step, as

described above in the order on ABS’s motion for leave to file a supplemental report of Dr.

Di Carlo, the court has already concluded that Di Carlo adequately disclosed an opinion

that the ramp focuses from the top and bottom, which (if accepted by the jury) would


                                            67
mean this infringement theory fails on the direction limitation. (See supra Op. § I.A.)

       Even if it lacked expert testimony to opine on non-infringement, as ABS argues

more generally, it would still be entitled to put ST to its proof, by cross-examining its

experts and pointing out inconsistences and flaws in ST’s positions. Indeed, as ABS

pointed out in response to an earlier motion in limine, the court’s standard order requires

the plaintiff to provide its core contentions regarding infringement to the defendant, but

there is no similar requirement of the defendant to disclose its non-infringement

contentions. (ABS’s Mot. (dkt. #385) 21.) Regardless, because a reasonable jury could

reject ST’s infringement theories, this motion is DENIED.



                                         ORDER

       IT IS ORDERED that:

       1) Defendants and counter claimants ABS Global, Inc. Genus, PLC, and Premium
          Geneticks (UK) Ltd.’s motion for leave to serve supplemental expert report of
          Dino Di Carlo, Ph.D. (’503 dkt. #890; ’446 dkt. #286) is GRANTED IN PART
          AND DENIED IN PART.

       2) Plaintiffs and counter defendants Inguran, LLC, Cytonome/ST, LLC and XY,
          LLC’s motion for leave to file a sur-reply (’503 dkt. #912; ’446 dkt. #307) is
          GRANTED.

       3) Defendants’ motion to clarify the court’s claim construction order (’503 dkt.
          #925; ’446 dkt. #320) is GRANTED.

       4) Defendants’ motion to try willfulness separately (’503 dkt. #929; ’446 dkt.
          #324) is GRANTED.

       5) Defendants’ motion to exclude inadmissible opinions of ST’s damages expert
          James E. Malackowski (’503 dkt. #934; ’446 dkt. #329) is GRANTED AS
          UNOPPOSED IN PART, DENIED IN PART AND RESERVED IN PART.




                                            68
6) Defendants’ motion to exclude inadmissible opinions of ST’s technical expert
   Giacomo Vacca, Ph.D. (’503 dkt. #939; ’446 dkt. #334) is GRANTED IN
   PART AND DENIED IN PART.

7) Defendants’ other motions in limine (’503 dkt. #944; ’446 dkt. #339) are
   GRANTED IN PART, DENIED IN PART AND RESERVED IN PART.

8) Plaintiffs’ motion to exclude testimony of Matthew Ebersole (’503 dkt. #928;
   ’446 dkt. #323) is RESERVED.

9) Plaintiffs’ motion to exclude enablement-related fact testimony (’503 dkt.
   #933; ’446 dkt. #328) is RESERVED.

10)   Plaintiffs’ motion to exclude opinion testimony of Dr. Charles Ostermeier
   (’503 dkt. #938; ’446 dkt. #333) is GRANTED IN PART, DENIED IN PART
   AND RESERVED IN PART

11)   Plaintiffs’ motion to exclude opinion testimony of ABS’s damages expert
   Carrie Distler (’503 dkt. #940; ’446 dkt. #335) is GRANTED.

12)   Plaintiffs’ motion to exclude opinion testimony of ABS’s expert Dr. Dino
   Di Carlo (’503 dkt. #943; ’446 dkt. #338) is DENIED.

13)    Plaintiffs’ motion to exclude testimony regarding design around and non-
   infringement (’503 dkt. #949; ’446 dkt. #344) is DENIED IN PART AND
   RESERVED IN PART.

14)  Plaintiffs’ other motions in limine (’503 dkt. #946; ’446 dkt. #341) are
   GRANTED IN PART, DENIED IN PART AND RESERVED IN PART.

Entered this 14th day of August, 2019.

                                  BY THE COURT:


                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                    69
